(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 5 Statement of Income 7 Statement of Comprehensive Income 8 Statement of Cash Flows 9 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2014 to 06/30/2014 10 Statement of Changes in Shareholders' Equity - from 01/01/2013 to 06/30/2013 11 Statement of Added Value 12 Consolidated Financial Statements Balance Sheet Assets 13 Balance Sheet Liabilities 14 Statement of Income 16 Statement of Comprehensive Income 17 Statement of Cash Flows 18 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2014 to 06/30/2014 19 Statement of Changes in Shareholders' Equity - from 01/01/2013 to 06/30/2013 20 Statement of Added Value 21 Management Report 22 Explanatory Notes 56 Declarations and Opinion Independent Auditors' Report on Review of Quartely Financial Information 138 Opinion of the Audit Committee 140 Statement of Executive Board on The Quartely Financial Information and Independent Auditor's Report on Review of Interim Financial Information 141 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Quarter (Units) Paid-in Capital Common 872,473,246 Preferred - Total 872,473,246 Treasury Shares Common 943,853 Preferred - Total 943,853 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Identification / Earnings Distribution Event Approval Corporate action Begin payments Type os shares Earning per share Executive Board Meeting June 18, 2014 Interest on shareholders equity August 15, 2014 Ordinary 0.41423 Executive Board Meeting December 19, 2013 Interest on shareholders equity February 14, 2014 Ordinary 0.41292 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1 Total Assets 33,559,348 31,652,197 1.01 Current Assets 12,762,662 10,570,290 1.01.01 Cash and Cash Equivalents 2,541,106 905,176 1.01.02 Marketable Securities 260,423 178,720 1.01.02.01 Financial Investments Evaluated at Fair Value 260,423 178,720 1.01.02.01.01 Held for Trading 259,526 178,097 1.01.02.01.02 Available for Sale 897 623 1.01.03 Trade Accounts Receivable 4,553,760 4,069,167 1.01.03.01 Trade Accounts Receivable 4,396,651 3,985,424 1.01.03.02 Other Receivables 157,109 83,743 1.01.04 Inventories 2,455,098 2,462,818 1.01.05 Biological Assets 1,185,339 1,198,361 1.01.06 Recoverable Taxes 1,176,189 1,211,084 1.01.06.01 Current Recoverable Taxes 1,176,189 1,211,084 1.01.08 Other Current Assets 590,747 544,964 1.01.08.01 Non-current Assets Held for Sale 170,691 146,924 1.01.08.01.01 Noncurrent Assets for Sale 170,691 146,924 1.01.08.03 Other 420,056 398,040 1.01.08.03.01 Interest on Shareholders' Equity Receivable 19,985 33,104 1.01.08.03.02 Derivatives 79,150 8,857 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 46,354 88,270 1.01.08.03.05 Other 274,567 267,809 1.02 Non-current Assets 20,796,686 21,081,907 1.02.01 Non-current Assets 3,359,991 3,454,005 1.02.01.02 Marketable Securities Valued at Amortized Cost 58,811 56,002 1.02.01.02.01 Held to Maturity 58,811 56,002 1.02.01.03 Trade Accounts Receivable 372,389 313,759 1.02.01.03.01 Trade Accounts Receivable 7,264 7,690 1.02.01.03.02 Other Receivables 365,125 306,069 1.02.01.05 Biological Assets 573,469 568,978 1.02.01.06 Deferred Taxes 562,226 745,875 1.02.01.06.01 Deferred Income Tax and Social Contribution 562,226 745,875 1.02.01.08 Receivables from Related Parties - 13,505 1.02.01.08.04 Receivables from Other Related Parties - 13,505 1.02.01.09 Other Non-current Assets 1,793,096 1,755,886 1.02.01.09.03 Judicial Deposits 551,258 472,617 1.02.01.09.04 Recoverable Taxes 782,912 790,619 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 173,365 196,437 1.02.01.09.07 Restricted Cash 109,019 99,212 1.02.01.09.08 Other 176,542 197,001 1.02.02 Investments 3,118,875 3,204,866 1.02.02.01 Investments 3,118,875 3,204,866 1.02.02.01.01 Equity in Affiliates 54,869 60,995 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 3,063,133 3,142,998 1.02.02.01.04 Other 873 873 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1.02.03 Property, Plant and Equipment, Net 10,231,442 10,338,897 1.02.03.01 Property, Plant and Equipment in Operation 9,462,027 9,428,120 1.02.03.02 Property, Plant and Equipment Leased 208,905 263,696 1.02.03.03 Property, Plant and Equipment in Progress 560,510 647,081 1.02.04 Intangible 4,086,378 4,084,139 1.02.04.01 Intangible 4,086,378 4,084,139 1.02.04.01.02 Software 105,519 116,914 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Other 12,380 13,046 1.02.04.01.05 Goodwill 2,767,985 2,767,985 1.02.04.01.06 Software Leased 27,494 13,194 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2 Total Liabilities 33,559,348 31,652,197 2.01 Current Liabilities 9,536,436 9,395,238 2.01.01 Social and Labor Obligations 92,720 101,764 2.01.01.01 Social Obligations 16,006 13,632 2.01.01.02 Labor Obligations 76,714 88,132 2.01.02 Trade Accounts Payable 3,809,878 3,378,029 2.01.02.01 Domestic Suppliers 3,396,488 3,037,038 2.01.02.02 Foreign Suppliers 413,390 340,991 2.01.03 Tax Obligations 200,683 213,331 2.01.03.01 Federal Tax Obligations 64,627 73,455 2.01.03.01.02 Other Federal 64,627 73,455 2.01.03.02 State Tax Obligations 133,739 137,784 2.01.03.03 Municipal Tax Obligations 2,317 2,092 2.01.04 Short Term Debts 2,556,080 2,469,634 2.01.04.01 Short Term Debts 2,556,080 2,469,634 2.01.04.01.01 Local Currency 2,497,464 2,415,207 2.01.04.01.02 Foreign Currency 58,616 54,427 2.01.05 Other Obligations 2,207,491 2,661,377 2.01.05.01 Liabilities with Related Parties 1,570,145 1,672,005 2.01.05.01.04 Other Liabilities with Related Parties 1,570,145 1,672,005 2.01.05.02 Other 637,346 989,372 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 330,152 336,677 2.01.05.02.04 Derivatives 73,425 318,201 2.01.05.02.05 Management and Employees Profit Sharing 97,845 177,064 2.01.05.02.07 Other Obligations 135,924 157,430 2.01.06 Provisions 669,584 571,103 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 236,276 233,435 2.01.06.01.01 Tax Risk Provisions 53,298 66,401 2.01.06.01.02 Social Security and Labor Risk Provisions 152,501 148,385 2.01.06.01.04 Civil Risk Provisions 30,477 18,649 2.01.06.02 Other Provisons 433,308 337,668 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 384,281 288,641 2.01.06.02.05 Employee Benefits Provisions 49,027 49,027 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2.02 Non-current Liabilities 8,930,127 7,601,888 2.02.01 Long-term Debt 6,454,740 5,205,667 2.02.01.01 Long-term Debt 6,454,740 5,205,667 2.02.01.01.01 Local Currency 1,524,080 1,657,256 2.02.01.01.02 Foreign Currency 4,930,660 3,548,411 2.02.02 Other Obligations 1,384,420 1,399,353 2.02.02.01 Liabilities with Related Parties 664,378 715,109 2.02.02.01.04 Other Liabilities with Related Parties 664,378 715,109 2.02.02.02 Other 720,042 684,244 2.02.02.02.06 Other Obligations 720,042 684,244 2.02.04 Provisions 1,090,967 996,868 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 827,585 754,632 2.02.04.01.01 Tax Risk Provisions 151,440 70,697 2.02.04.01.02 Social Security and Labor Risk Provisions 100,751 113,399 2.02.04.01.04 Civil Risk Provision 32,566 27,331 2.02.04.01.05 Contingent Liability 542,828 543,205 2.02.04.02 Other Provisons 263,382 242,236 2.02.04.02.04 Employee Benefits Provisions 263,382 242,236 2.03 Shareholders' Equity 15,092,785 14,655,071 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 69,848 36,418 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 86,400 72,225 2.03.02.05 Treasury Shares (44,321) (77,379) 2.03.02.07 Gain on Disposal of Shares 11,076 24,879 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (46,074) (46,074) 2.03.04 Profit Reserves 2,584,201 2,511,880 2.03.04.01 Legal Reserves 273,367 273,367 2.03.04.02 Statutory Reserves 1,993,360 1,993,360 2.03.04.07 Tax Incentives Reserve 317,474 245,153 2.03.05 Accumulated Earnings 149,196 - 2.03.08 Other Comprehensive Income (170,931) (353,698) 2.03.08.01 Derivative Financial Intruments (128,996) (341,687) 2.03.08.02 Financial Instruments (Available for Sale) 3,381 (5,406) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (76,324) (32,258) 2.03.08.04 Actuarial Losses 31,008 25,653 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Accumulated Account Current Quarter Current Year Previous Quarter Previous Year Code Account Description 04.01.14 to 06.30.14 01.01.14 to 06.30.14 04.01.13 to 06.30.13 01.01.13 to 06.30.13 3.01 Net Sales 6,909,006 13,478,381 7,053,836 13,823,525 3.02 Cost of Goods Sold (5,176,457) (10,328,919) (5,321,690) (10,581,016) 3.03 Gross Profit 1,732,549 3,149,462 1,732,146 3,242,509 3.04 Operating (Expenses) Income (1,337,733) (2,319,572) (1,064,276) (2,092,426) 3.04.01 Selling (982,713) (1,970,303) (939,881) (1,764,081) 3.04.02 General and Administrative (78,599) (155,747) (92,877) (158,760) 3.04.04 Other Operating Income 111,394 156,677 35,982 56,331 3.04.05 Other Operating Expenses (215,843) (366,303) (147,371) (231,174) 3.04.06 Equity Pick-Up (171,972) 16,104 79,871 5,258 3.05 Income before Financial and Tax Results 394,816 829,890 667,870 1,150,083 3.06 Financial Results (99,297) (173,449) (422,916) (469,449) 3.06.01 Financial Income 232,167 485,576 155,580 264,987 3.06.02 Financial Expenses (331,464) (659,025) (578,496) (734,436) 3.07 Income before Taxes 295,519 656,441 244,954 680,634 3.08 Income and Social Contribution (28,450) (73,924) (36,516) (113,662) 3.08.01 Current (1,606) (1,606) 64,573 - 3.08.02 Deferred (26,844) (72,318) (101,089) (113,662) 3.09 Net Income from Continued Operations 267,069 582,517 208,438 566,972 3.11 Net Income 267,069 582,517 208,438 566,972 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.30653 0.66859 0.23949 0.65143 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.30639 0.66827 0.23925 0.65079 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 04.01.14 to 01.01.14 to 04.01.13 to 01.01.13 to Code Account Description 4.01 Net Income 267,069 582,517 208,438 566,972 4.02 Other Comprehensive Income 60,735 182,767 (266,647) (191,170) 4.02.01 Loss in Foreign Currency Translation Adjustments (4,498) (44,066) 6,375 (12,678) 4.02.02 Unrealized Gain (Loss) in Available for Sale Marketable Securities 5,077 8,903 (23,155) (24,175) 4.02.03 Taxes on unrealized gains on investments on available for sale (101) (116) 52 153 4.02.04 Unrealized losses in cash flow hedge 87,141 321,264 (378,613) (227,016) 4.02.05 Taxes on unrealized gains on investments available for sale (29,561) (108,573) 132,576 82,497 4.02.06 Actuarial gains (losses) on defined benefits plans 4,056 8,112 (5,882) (15,075) 4.02.07 Taxes on actuarial unrealized gains (losses) on defined benefit plans (1,379) (2,757) 2,000 5,124 4.03 Comprehensive Income 327,804 765,284 (58,209) 375,802 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.14 to 01.01.13 to Code Account Description 6.01 Net Cash Provided by Operating Activities 975,256 288,073 6.01.01 Cash from Operations 1,292,038 1,764,270 6.01.01.01 Net Income for the period 582,517 566,972 6.01.01.03 Depreciation and Amortization 587,974 540,474 6.01.01.04 Gain on Disposals of Property, Plant and Equipments (94,627) (107,933) 6.01.01.05 Deferred Income Tax 72,318 113,662 6.01.01.06 Provision for Tax, Civil and Labor Risks 149,109 114,132 6.01.01.07 Other Provisions 19,173 (12,463) 6.01.01.08 Interest and Exchange Rate Variations (8,322) 554,684 6.01.01.09 Equity Pick-Up (16,104) (5,258) 6.01.02 Changes in Operating Assets and Liabilities (316,782) (1,476,197) 6.01.02.01 Trade Accounts Receivable (409,189) (485,733) 6.01.02.02 Inventories (7,895) (91,342) 6.01.02.03 Trade Accounts Payable 418,704 (85,476) 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (123,821) (92,656) 6.01.02.05 Payroll and Related Charges (7,451) (624,721) 6.01.02.06 Investment in Held for Trading Securities (175,427) - 6.01.02.07 Redemption of Held for Trading Securities 107,178 76,499 6.01.02.10 Other Financial Assets and Liabilities 4,272 (88,926) 6.01.02.11 Payment of Interest (164,616) (173,446) 6.01.02.13 Interest on Shareholders' Equity Received 28,441 - 6.01.02.14 Consumable biological assets 13,022 89,604 6.02 Net Cash Provided by Investing Activities (539,348) (815,607) 6.02.05 Restricted Cash Investments (9,807) (6,382) 6.02.06 Additions to Property, Plant and Equipment (349,621) (634,166) 6.02.07 Proceeds from Disposals of Property, Plant and Equipment 73,862 172,159 6.02.08 Capital increase in subsidiaries - (90,294) 6.02.09 Additions to Intangible (474) (1,678) 6.02.10 Additions to Biological Assets to Production (251,365) (255,246) 6.02.11 Other Investments, net (1,943) - 6.03 Net Cash Provided by Financing Activities 1,206,570 197,768 6.03.01 Proceeds from Debt Issuance 2,434,936 1,915,901 6.03.02 Payment of Debt (896,411) (1,514,264) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (365,013) (220,050) 6.03.06 Treasury Shares Acquisition (50,278) - 6.03.07 Treasury Shares Disposal 83,336 16,181 6.04 Exchange Rate Variation on Cash and Cash Equivalents (6,548) 9,745 6.05 Increase (Decrease) in Cash and Cash Equivalents 1,635,930 (320,021) 6.05.01 At the Beginning of the Period 905,176 907,919 6.05.02 At the End of the Period 2,541,106 587,898 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2014 to 06/30/2014 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves Earnings Income Equity 5.01 Balance at January 1, 2014 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 5.03 Opening Balance Adjusted 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 5.04 Share-based Payments - 33,430 - (361,000) - (327,570) 5.04.03 Options Granted - 14,175 - - - 14,175 5.04.04 Treasury Shares Acquired - (50,278) - - - (50,278) 5.04.05 Treasury Shares Sold - 83,336 - - - 83,336 5.04.07 Interest on Shareholders' Equity - - - (361,000) - (361,000) 5.04.08 Gain on Disposal of Shares - (13,803) - - - (13,803) 5.05 Total Comprehensive Income - - - 582,517 182,767 765,284 5.05.01 Net Income for the Period - - - 582,517 - 582,517 5.05.02 Other Comprehensive Income - 182,767 182,767 5.05.02.01 Financial Instruments Adjustments - 321,264 321,264 5.05.02.02 Tax on Financial Instruments Adjustments - (108,573) (108,573) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - 8,787 8,787 5.05.02.08 Actuarial losses on defined benefit plans - 5,355 5,355 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (44,066) (44,066) 5.06 Statements of Changes in Shareholders' Equity - - 72,321 (72,321) - - 5.06.08 Tax Incentives Reserve - - 72,321 (72,321) - - 5.07 Balance at June 30, 2014 12,460,471 69,848 2,584,201 149,196 (170,931) 15,092,785 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2013 to 06/30/2013 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves Earnings Income Equity 5.01 Balance at January 1, 2013 12,460,471 17,990 2,274,206 - (201,012) 14,551,655 5.03 Opening Balance Adjusted 12,460,471 17,990 2,274,206 - (201,012) 14,551,655 5.04 Share-based Payments - 36,061 (45,300) (359,000) - (368,239) 5.04.03 Options Granted - 10,924 - - - 10,924 5.04.05 Treasury Shares Sold - 16,181 - - - 16,181 5.04.06 Dividends - - (45,300) - - (45,300) 5.04.07 Interest on Shareholders' Equity - - - (359,000) - (359,000) 5.04.08 Gain on Disposal of Shares - 8,956 - - - 8,956 5.05 Total Comprehensive Income - - - 566,972 (191,170) 375,802 5.05.01 Net Income for the Period - - - 566,972 - 566,972 5.05.02 Other Comprehensive Income - (191,170) (191,170) 5.05.02.01 Financial Instruments Adjustments - (227,016) (227,016) 5.05.02.02 Tax on Financial Instruments Adjustments - 82,497 82,497 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - (24,022) (24,022) 5.05.02.08 Actuarial losses on defined benefit plans - (9,951) (9,951) 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (12,678) (12,678) 5.06 Statements of Changes in Shareholders' Equity - - 46,254 (59,381) - (13,127) 5.06.08 Tax Incentives Reserve - - 59,381 (59,381) - - 5.06.09 Reserve for income retention - - (13,127) - - (13,127) 5.07 Balance at June 30, 2013 12,460,471 54,051 2,275,160 148,591 (392,182) 14,546,091 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.14 to 01.01.13 to Code Account Description 7.01 Revenues 15,046,109 15,523,655 7.01.01 Sales of Goods, Products and Services 14,862,207 15,154,274 7.01.02 Other Income (132,570) (79,977) 7.01.03 Revenue Related to Construction of Own Assets 314,860 447,196 7.01.04 Reversal (Provisions) for Doubtful Accounts 1,612 2,162 7.02 Raw Material Acquired from Third Parties (9,998,582) (10,228,812) 7.02.01 Costs of Products and Goods Sold (8,267,895) (8,580,925) 7.02.02 Materials, Energy, Third Parties Services and Other (1,736,684) (1,661,584) 7.02.03 Recovery (Loss) of Assets Values 5,997 13,697 7.03 Gross Value Added 5,047,527 5,294,843 7.04 Retentions (587,974) (540,474) 7.04.01 Depreciation, Amortization and Exhaustion (587,974) (540,474) 7.05 Net Value Added 4,459,553 4,754,369 7.06 Received from Third Parties 505,213 272,102 7.06.01 Equity Pick-Up 16,104 5,258 7.06.02 Financial Income 485,576 264,987 7.06.03 Other 3,533 1,857 7.07 Value Added to be Distributed 4,964,766 5,026,471 7.08 Distribution of Value Added 4,964,766 5,026,471 7.08.01 Payroll 1,956,023 1,939,004 7.08.01.01 Salaries 1,498,921 1,490,871 7.08.01.02 Benefits 352,877 345,338 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 104,225 102,795 7.08.02 Taxes, Fees and Contributions 1,647,510 1,640,652 7.08.02.01 Federal 801,785 773,042 7.08.02.02 State 831,112 786,006 7.08.02.03 Municipal 14,613 81,604 7.08.03 Capital Remuneration from Third Parties 778,716 879,843 7.08.03.01 Interests 678,382 759,457 7.08.03.02 Rents 100,334 120,386 7.08.04 Interest on Own Capital 582,517 566,972 7.08.04.01 Interest on Shareholders' Equity 361,000 359,000 7.08.04.03 Retained Earnings 221,517 207,972 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1 Total Assets 33,298,980 32,374,569 1.01 Current Assets 14,333,748 13,242,523 1.01.01 Cash and Cash Equivalents 4,578,388 3,127,715 1.01.02 Marketable Securities 530,118 459,568 1.01.02.01 Financial Investments Evaluated at Fair Value 530,118 459,568 1.01.02.01.01 Held for Trading 259,526 179,195 1.01.02.01.02 Available for Sale 270,592 280,373 1.01.03 Trade Accounts Receivable 2,969,571 3,487,362 1.01.03.01 Trade Accounts Receivable 2,760,546 3,338,355 1.01.03.02 Other Receivables 209,025 149,007 1.01.04 Inventories 3,153,571 3,111,615 1.01.05 Biological Assets 1,193,814 1,205,851 1.01.06 Recoverable Taxes 1,297,965 1,302,939 1.01.06.01 Current Recoverable Taxes 1,297,965 1,302,939 1.01.08 Other Current Assets 610,321 547,473 1.01.08.01 Non-current Assets Held for Sale 170,697 148,948 1.01.08.01.01 Non-current Assets for Sale 170,697 148,948 1.01.08.03 Other 439,624 398,525 1.01.08.03.01 Equity Interest Receivable 111 16 1.01.08.03.02 Derivatives 79,150 11,572 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 46,354 88,270 1.01.08.03.05 Other 314,009 298,667 1.02 Non-current Assets 18,965,232 19,132,046 1.02.01 Non-current Assets 3,358,724 3,444,556 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 58,811 56,002 1.02.01.02.01 Held to Maturity 58,811 56,002 1.02.01.03 Trade Accounts Receivable 417,746 361,486 1.02.01.03.01 Trade Accounts Receivable 7,364 7,811 1.02.01.03.02 Other Receivables 410,382 353,675 1.02.01.05 Biological Assets 573,805 568,978 1.02.01.06 Deferred Taxes 487,298 665,677 1.02.01.06.01 Deferred Income Tax and Social Contribution 487,298 665,677 1.02.01.09 Other Non-current Assets 1,821,064 1,792,413 1.02.01.09.03 Judicial Deposits 553,420 478,676 1.02.01.09.04 Recoverable Taxes 791,400 800,808 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 173,365 196,437 1.02.01.09.07 Restricted Cash 109,019 99,212 1.02.01.09.08 Other 193,860 217,280 1.02.02 Investments 56,681 107,990 1.02.02.01 Investments 56,681 107,990 1.02.02.01.01 Equity in Affiliates 54,869 105,874 1.02.02.01.04 Other 1,812 2,116 1.02.03 Property, Plant and Equipment, Net 10,785,184 10,821,578 1.02.03.01 Property, Plant and Equipment in Operation 9,745,483 9,757,650 1.02.03.02 Property, Plant and Equipment Leased 208,983 265,556 1.02.03.03 Property, Plant and Equipment in Progress 830,718 798,372 1.02.04 Intangible 4,764,643 4,757,922 1.02.04.01 Intangible 4,764,643 4,757,922 1.02.04.01.02 Software 133,682 153,218 1.02.04.01.03 Trademarks 1,298,377 1,302,305 1.02.04.01.04 Other 175,487 187,455 1.02.04.01.05 Goodwill 3,129,603 3,101,750 1.02.04.01.06 Software Leased 27,494 13,194 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2 Total Liabilities 33,298,980 32,374,569 2.01 Current Liabilities 8,703,970 8,436,031 2.01.01 Social and Labor Obligations 117,510 122,143 2.01.01.01 Social Obligations 26,810 23,387 2.01.01.02 Labor Obligations 90,700 98,756 2.01.02 Trade Accounts Payable 4,081,181 3,674,705 2.01.02.01 Domestic Suppliers 3,396,491 3,040,491 2.01.02.02 Foreign Suppliers 684,690 634,214 2.01.03 Tax Obligations 289,602 253,678 2.01.03.01 Federal Tax Obligations 92,187 102,387 2.01.03.01.01 Income Tax and Social Contribution Payable 22,606 13,658 2.01.03.01.02 Other Federal 69,581 88,729 2.01.03.02 State Tax Obligations 195,098 149,199 2.01.03.03 Municipal Tax Obligations 2,317 2,092 2.01.04 Short Term Debts 2,757,571 2,696,594 2.01.04.01 Short Term Debts 2,757,571 2,696,594 2.01.04.01.01 Local Currency 2,497,464 2,415,207 2.01.04.01.02 Foreign Currency 260,107 281,387 2.01.05 Other Obligations 763,808 1,084,621 2.01.05.02 Other 763,808 1,084,621 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 330,259 336,677 2.01.05.02.04 Derivatives 113,488 357,182 2.01.05.02.05 Management and Employees Profit Sharing 99,194 177,064 2.01.05.02.07 Other Obligations 220,867 213,698 2.01.06 Provisions 694,298 604,290 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 244,679 243,939 2.01.06.01.01 Tax Risk Provisions 53,414 66,547 2.01.06.01.02 Social Security and Labor Risk Provisions 160,694 158,626 2.01.06.01.04 Civil Risk Provisions 30,571 18,766 2.01.06.02 Other Provisons 449,619 360,351 2.01.06.02.04 Vacations and Christmas Bonuses Provisions 400,592 311,324 2.01.06.02.05 Employee Benefits Provisions 49,027 49,027 2.02 Non-current Liabilities 9,459,103 9,242,384 2.02.01 Long-term Debt 7,597,765 7,484,596 2.02.01.01 Long-term Debt 7,597,765 7,484,596 2.02.01.01.01 Local Currency 1,524,080 1,657,256 2.02.01.01.02 Foreign Currency 6,073,685 5,827,340 2.02.02 Other Obligations 739,951 719,627 2.02.02.02 Other 739,951 719,627 2.02.02.02.06 Other Obligations 739,951 719,627 2.02.03 Deferred Taxes 14,421 20,566 2.02.03.01 Deferred Income Tax and Social Contribution 14,421 20,566 2.02.04 Provisions 1,106,966 1,017,595 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 843,584 775,359 2.02.04.01.01 Tax Risk Provisions 154,591 74,931 2.02.04.01.02 Social Security and Labor Risk Provisions 105,589 117,502 2.02.04.01.04 Civil Risk Provision 32,494 29,491 2.02.04.01.05 Contingent Liabilities 550,910 553,435 2.02.04.02 Other Provisons 263,382 242,236 2.02.04.02.04 Employee Benefits Provisions 263,382 242,236 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2.03 Shareholders' Equity 15,135,907 14,696,154 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 69,848 36,418 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 86,400 72,225 2.03.02.05 Treasury Shares (44,321) (77,379) 2.03.02.07 Gain on Disposal of Shares 11,076 24,879 2.03.02.08 Goodwill on Acquisition of Non-Controlling Shareholders (46,074) (46,074) 2.03.04 Profit Reserves 2,584,201 2,511,880 2.03.04.01 Legal Reserves 273,367 273,367 2.03.04.02 Statutory Reserves 1,993,360 1,993,360 2.03.04.07 Tax Incentives Reserve 317,474 245,153 2.03.05 Accumulated Earnings / Loss 149,196 - 2.03.08 Other Comprehensive Income (170,931) (353,698) 2.03.08.01 Derivative Financial Instruments (128,996) (341,687) 2.03.08.02 Financial Instrument (Available for Sale) 3,381 (5,406) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (76,324) (32,258) 2.03.08.04 Actuarial Losses 31,008 25,653 2.03.09 Non-controlling Shareholders' Equity 43,122 41,083 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 04.01.14 to 01.01.14 to 04.01.13 to 01.01.13 to Code Account Description 3.01 Net Sales 7,690,827 15,029,640 7,525,447 14,734,343 3.02 Cost of Goods Sold (5,647,087) (11,093,183) (5,648,333) (11,160,384) 3.03 Gross Profit 2,043,740 3,936,457 1,877,114 3,573,959 3.04 Operating (Expenses) Income (1,352,088) (2,682,938) (1,374,601) (2,540,387) 3.04.01 Selling (1,136,807) (2,248,733) (1,140,303) (2,142,177) 3.04.02 General and Administrative (108,825) (210,711) (118,227) (221,191) 3.04.04 Other Operating Income 144,675 193,406 37,347 63,464 3.04.05 Other Operating Expenses (262,142) (439,417) (155,616) (250,081) 3.04.06 Equity Pick-Up 11,011 22,517 2,198 9,598 3.05 Income before Financial and Tax Results 691,652 1,253,519 502,513 1,033,572 3.06 Financial Results (393,833) (590,326) (258,993) (360,741) 3.06.01 Financial Income 257,567 588,125 428,116 630,665 3.06.02 Financial Expenses (651,400) (1,178,451) (687,109) (991,406) 3.07 Income Before Taxes 297,819 663,193 243,520 672,831 3.08 Income and Social Contribution (30,538) (76,466) (34,669) (107,653) 3.08.01 Current (16,992) (20,195) 61,751 (1,927) 3.08.02 Deferred (13,546) (56,271) (96,420) (105,726) 3.09 Net Income from Continued Operations 267,281 586,727 208,851 565,178 3.11 Net Income 267,281 586,727 208,851 565,178 3.11.01 Attributable to: BRF Shareholders 267,069 582,517 208,438 566,972 3.11.02 Attributable to: Non-Controlling Shareholders 212 4,210 413 (1,794) 3.99 Earnings per share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.30677 0.67342 0.23996 0.64937 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.30663 0.67310 0.23973 0.64873 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 04.01.14 to 01.01.14 to 04.01.13 to 01.01.13 to Code Account Description 4.01 Net Income 267,281 586,727 208,851 565,178 4.02 Other Comprehensive Income 60,735 182,767 (266,647) (191,170) 4.02.01 Loss in Foreign Currency Translation Adjustments (4,498) (44,066) 6,375 (12,678) 4.02.02 Unrealized Gain (Loss) in Available for Sale Marketable Securities 5,077 8,903 (23,155) (24,175) 4.02.03 Taxes on unrealized gains on investments on available for sale (101) (116) 52 153 4.02.04 Unrealized losses in cash flow hedge 87,141 321,264 (378,613) (227,016) 4.02.05 Taxes on unrealized gains on investments available for sale (29,561) (108,573) 132,576 82,497 4.02.06 Actuarial gains (losses) on defined benefits plans 4,056 8,112 (5,882) (15,075) 4.02.07 Taxes on actuarial unrealized gains (losses) on defined benefit plans (1,379) (2,757) 2,000 5,124 4.03 Comprehensive Income 328,016 769,494 (57,796) 374,008 4.03.01 Attributable to: BRF Shareholders 327,804 765,284 (58,209) 375,802 4.03.02 Attributable to: Non-Controlling Shareholders 212 4,210 413 (1,794) 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Consolidated FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.14 to 01.01.13 to Code Account Description 6.01 Net Cash Provided by Operating Activities 2,136,248 1,256,590 6.01.01 Cash from Operations 1,417,070 1,869,798 6.01.01.01 Net Income for the Period 582,517 566,972 6.01.01.02 Non-controlling Shareholders 4,210 (1,794) 6.01.01.03 Depreciation and Amortization 613,861 569,504 6.01.01.04 Gain on Disposals of Property, Plant and Equipments (96,617) (101,898) 6.01.01.05 Deferred Income Tax 56,271 105,726 6.01.01.06 Provision for Tax, Civil and Labor Risks 150,012 114,188 6.01.01.07 Other Provisions 12,770 (27,221) 6.01.01.08 Interest and Exchange Rate Variations 141,526 653,919 6.01.01.09 Equity Pick-Up (22,517) (9,598) 6.01.01.10 Results on the business combination (24,963) - 6.01.02 Changes in Operating Assets and Liabilities 719,178 (613,208) 6.01.02.01 Trade Accounts Receivable 691,620 8,207 6.01.02.02 Inventories 67,765 (134,589) 6.01.02.03 Trade Accounts Payable 314,642 (81,587) 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (123,821) (94,658) 6.01.02.05 Payroll and Related Charges 65,624 (106,463) 6.01.02.06 Investment in Held for Trading Securities (175,428) - 6.01.02.07 Redemption of Held for Trading Securities 108,316 77,522 6.01.02.10 Other Financial Assets and Liabilities 18,668 (114,709) 6.01.02.11 Payment of Interest (284,036) (255,701) 6.01.02.12 Payment of Income Tax and Social Contribution (4,650) (1,057) 6.01.02.13 Interest on Shareholders' Equity Received 28,441 - 6.01.02.14 Biological assets 12,037 89,827 6.02 Net Cash Provided by Investing Activities (724,568) (780,312) 6.02.01 Marketable Securities - (314,991) 6.02.02 Redemptions of Marketable Securities - 377,489 6.02.03 Investment in Available for Sale Securities - (108,679) 6.02.04 Redemptions of Available for Sale Securities 1,060 121,912 6.02.05 Restricted Cash (9,807) (6,363) 6.02.06 Additions to Property, Plant and Equipment (497,426) (671,447) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 90,481 173,457 6.02.08 Capital increase in subsidiaries - (10,000) 6.02.09 Additions to Intangible (3,422) (31,983) 6.02.10 Additions to Biological Assets (251,774) (255,246) 6.02.11 Other Investments, Net (1,944) (54,461) 6.02.12 Business Combination (51,736) - 6.03 Net Cash Provided by Financing Activities 146,181 (430,355) 6.03.01 Proceeds from Debt Issuance 3,052,346 2,047,153 6.03.02 Payment of Debt (2,574,210) (2,273,639) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (365,013) (220,050) 6.03.06 Treasury Shares Acquisition (50,278) - 6.03.07 Treasury Shares Disposal 83,336 16,181 6.04 Exchange Rate Variation on Cash and Cash Equivalents (107,188) 51,763 6.05 Decrease in Cash and Cash Equivalents 1,450,673 97,686 6.05.01 At the Beginning of the Period 3,127,715 1,930,693 6.05.02 At the End of the Period 4,578,388 2,028,379 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2014 to 06/30/2014 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Participation of Total Account and Treasury Retained Comprehensive Shareholders' Non-Controlling Shareholders' Code Account Description Capital Stock Shares Profit Reserves Earnings Income Equity Shareholders Equity 5.01 Balance at January 1, 2014 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 41,083 14,696,154 5.03 Opening Balance Adjusted 12,460,471 36,418 2,511,880 - (353,698) 14,655,071 41,083 14,696,154 5.04 Share-based Payments - 33,430 - (361,000) - (327,570) (2,171) (329,741) 5.04.03 Options Granted - 14,175 - - - 14,175 - 14,175 5.04.04 Treasury Shares Acquired - (50,278) - - - (50,278) - (50,278) 5.04.05 Treasury Shares Sold - 83,336 - - - 83,336 - 83,336 5.04.07 Interest on Shareholders' Equity - - - (361,000) - (361,000) - (361,000) 5.04.08 Gain on Disposal of Shares - (13,803) - - - (13,803) - (13,803) 5.04.10 Participation of Non-Controlling Shareholders' - (2,171) (2,171) 5.05 Total Comprehensive Income - - - 582,517 182,767 765,284 4,210 769,494 5.05.01 Net Income for the Period - - - 582,517 - 582,517 4,210 586,727 5.05.02 Other Comprehensive Income - 182,767 182,767 - 182,767 5.05.02.01 Financial Instruments Adjustments - 321,264 321,264 - 321,264 5.05.02.02 Tax on Financial Instruments Adjustments - (108,573) (108,573) - (108,573) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - 8,787 8,787 - 8,787 5.05.02.08 Actuarial losses on defined benefit plans - 5,355 5,355 - 5,355 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (44,066) (44,066) - (44,066) 5.06 Statements of Changes in Shareholders' Equity - - 72,321 (72,321) - 5.06.08 Tax Incentives Reserve - - 72,321 (72,321) - 5.07 Balance at June 30, 2014 12,460,471 69,848 2,584,201 149,196 (170,931) 15,092,785 43,122 15,135,907 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2013 to 06/30/2013 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Participation of Total Account and Treasury Retained Comprehensive Shareholders' Non-Controlling Shareholders' Code Account Description Capital Stock Shares Profit Reserves Earnings Income Equity Shareholders Equity 5.01 Balance at January 1, 2013 12,460,471 17,990 2,274,206 - (201,012) 14,551,655 37,512 14,589,167 5.03 Opening Balance Adjusted 12,460,471 17,990 2,274,206 - (201,012) 14,551,655 37,512 14,589,167 5.04 Share-based Payments - 36,061 (45,300) (359,000) - (368,239) (681) (368,920) 5.04.03 Options Granted - 10,924 - - - 10,924 - 10,924 5.04.05 Treasury Shares Sold - 16,181 - - - 16,181 - 16,181 5.04.06 Dividends - - (45,300) - - (45,300) - (45,300) 5.04.07 Interest on Shareholders' Equity - - - (359,000) - (359,000) - (359,000) 5.04.08 Gain on Disposal of Shares - 8,956 - - - 8,956 - 8,956 5.04.10 Participation of Non-Controlling Shareholders' - (681) (681) 5.05 Total Comprehensive Income - - - 566,972 (191,170) 375,802 (1,794) 374,008 5.05.01 Net Income for the Period - - - 566,972 - 566,972 (1,794) 565,178 5.05.02 Other Comprehensive Income - (191,170) (191,170) - (191,170) 5.05.02.01 Financial Instruments Adjustments - (227,016) (227,016) - (227,016) 5.05.02.02 Tax on Financial Instruments Adjustments - 82,497 82,497 - 82,497 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - (24,022) (24,022) - (24,022) 5.05.02.08 Actuarial losses on defined benefit plans - (9,951) (9,951) - (9,951) 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (12,678) (12,678) - (12,678) 5.06 Statements of Changes in Shareholders' Equity - - 46,254 (59,381) - (13,127) - (13,127) 5.06.08 Tax Incentives Reserve - - 59,381 (59,381) - 5.06.09 Reserve for income retention - - (13,127) - - (13,127) - (13,127) 5.07 Balance at June 30, 2013 12,460,471 54,051 2,275,160 148,591 (392,182) 14,546,091 35,037 14,581,128 20 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.14 to 01.01.13 to Code Account Description 7.01 Revenues 16,848,262 16,619,375 7.01.01 Sales of Goods, Products and Services 16,544,617 16,224,144 7.01.02 Other Income (157,102) (87,440) 7.01.03 Revenue Related to Construction of Own Assets 457,287 470,958 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal (Provisions) 3,460 11,713 7.02 Raw Material Acquired from Third Parties (10,975,643) (11,042,311) 7.02.01 Costs of Products and Goods Sold (8,905,276) (9,014,693) 7.02.02 Materials, Energy, Third Parties Services and Other (2,079,582) (2,040,031) 7.02.03 Recovery of Assets Values 9,215 12,413 7.03 Gross Value Added 5,872,619 5,577,064 7.04 Retentions (613,861) (569,504) 7.04.01 Depreciation, Amortization and Exhaustion (613,861) (569,504) 7.05 Net Value Added 5,258,758 5,007,560 7.06 Received from Third Parties 614,178 642,123 7.06.01 Equity Pick-Up 22,517 9,598 7.06.02 Financial Income 588,125 630,665 7.06.03 Other 3,536 1,860 7.07 Value Added to be Distributed 5,872,936 5,649,683 7.08 Distribution of Value Added 5,872,936 5,649,683 7.08.01 Payroll 2,142,916 2,129,435 7.08.01.01 Salaries 1,657,718 1,662,490 7.08.01.02 Benefits 378,011 362,770 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 107,187 104,175 7.08.02 Taxes, Fees and Contributions 1,818,511 1,803,744 7.08.02.01 Federal 931,783 896,146 7.08.02.02 State 867,126 818,862 7.08.02.03 Municipal 19,602 88,736 7.08.03 Capital Remuneration from Third Parties 1,324,782 1,151,326 7.08.03.01 Interests 1,202,574 1,017,314 7.08.03.02 Rents 122,208 134,012 7.08.04 Interest on Own Capital 586,727 565,178 7.08.04.01 Interest on Shareholders' Equity 361,000 359,000 7.08.04.03 Retained Earnings 221,517 207,972 7.08.04.04 Non-Controlling Interest 4,210 (1,794) 21 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Market value R$ 46.6 billion US$ 21.2 billion Prices BRFS3 R$ 53.40 BRFS US$ 24.31 Common shares: 872,473,246 shares 943,853 treasury shares Basis: 06/30/2014 Webcast Data: 08/01/2014 09h Portuguese 10h30 English Telephone: Dial in with connections on Brazil: +55 11 46886361 or +55 11 28204001 Dial-in with connections in USA: +1 8887000802 www.brf-br.com/ir IR Contacts Augusto Ribeiro Júnior CFO and IRO Christiane Assis IR Director 55 11 23225286 acoes@brf-br.com www.brf-br.com/ir Dear Shareholders, BRF’s performance in the second quarter of 2014 is indicative of senior management’s focus on profitability and value maximization. The Company posted strong free cash flow generation during the quarter, reaching R$954.0 million in 2Q14 versus R$365.0 million in 2Q13. This is a result of BRF’s operating improvements, capex optimization and efforts towards the consistent and sustainable reduction of its financial cycle, which improved from 57.4 days in June 2013, representing 14.6% of net operational revenues (NOR), to 36.4 days in June 2014, representing 9.8% of NOR. The Company envisages the continued active management of payables, receivables and inventories. In relation to the operating results, the Company reported positive figures for the international markets, where performance was favorable across various regions, as well as the domestic market, despite macroeconomic adversities. During the period, the Company successfully optimized the results from international markets by implementing several initiatives, among these prioritizing regions and more profitable SKUs. This performance addresses BRF’s concern in reducing the existing volatility in these markets. With the conclusion of the acquisition of Federal Foods in the United Arab Emirates, the Company has taken a step forward in its process of internationalization gaining access to local markets, strengthening brands and expanding the product portfolio in the region. Following this strategy, on the 3 rd of July, BRF acquired 40% of the equity of Al Khan Foodstuff LLC, BRF’s current distributor in Sultanate of Oman. In the domestic market, significant efforts were made in relation to consumption, despite the challenging environment during the quarter due to the slowdown of the Brazilian economy. The Company focused on its strategy of rationalizing its portfolio, repositioning its brands and launching new products in line with our consumers’ needs. We also concluded the consolidation of our sales force, part of the new go-to-market (GTM) plan, having had encouraging preliminary results: we noticed greater cross-selling, especially with the Perdigão brand, as well as enhanced capillarity, allowing us to reach new points of sale and improve our positioning in the Brazilian market. Also in 2Q14, we have concluded the Zero Based Budget Project (ZBB) as well as the reduction of hierarchical levels in the organization. Both measures brought significant benefits in terms of synergies, simplification and responsiveness of the decision making process. We also promoted a grand event enhancing the corporate culture for leadership which relies, primarily on two pillars: meritocracy and high performance, both linked to compensation tools. With the implementation of these internal and external projects, BRF was able to report second quarter net sales of R$7.7 billion, 2.2% higher than the same period in 2013, even with volumes 12.0% lower (mainly due to the volume reduction strategy in international markets). Gross profit reached R$2.0 billion (8.9% higher than 2Q13); operating profit was R$691.7 million (+37.6%); and EBITDA reached R$ 1.0 billion, a 25.1% growth and a 13.0% margin, versus 10.6% reported for the second quarter in 2013. 22 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance It is also worth pointing out that the Company leverage ratio continues to decline. BRF’s financial health was reinforced by a positive evaluation from Standard & Poor’s and the successful funding of a ten-year bond issue for US$750.0 million at competitive interest rates compared to companies with similar risk profile in Latin America. Following the first quarter’s trend, BRF was able to report robust cash generation. At the end of the quarter, net debt stood at R$5.1 billion, 14.6% less than posted for the 1Q14. Net debt to EBITDA for the last twelve months was 1.51 times, representing a very comfortable level for new investments. The #jogapramim campaign served as a vehicle for making Sadia, a sponsor of the Brazilian national soccer team, one of the five leading brands related to soccer and to the World Cup most spontaneously recalled. The perception of the Brazilians was extremely positive with more than 80% approval rate and presence in the global trend topics. This campaign was important to reinforce the company’s focus towards the sports segment, and now we direct our efforts to the 2016 Olympic Games in Rio de Janeiro, which we are official sponsors. It is this vocation for protagonism combined with the efforts described herein and the results reported that lead us to believe that the Company is moving in the right direction. Abilio Diniz Cláudio Galeazzi Chairman Global Chief Executive Officer 23 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance HIGHLIGHTS 2 st Quarter 2014 (2Q14) · Net sales totaled R$7.7 billion, a 2.2% growth compared with 2Q13, largely due to growth in revenue flows from the commercialization of industrialized products and in natura poultry to the domestic market, in line with our strategy. · Sales volume in the period amounted to 1.3 million tons, a 12.0% year-on-year decline. This decrease reflects our strategy of downsizing export volumes in order to prioritize profitability. · Gross profit amounted to R$2.0 billion, 8.9% more than in 2Q13, due to the pass through of prices in the domestic market, primarily in the case of processed products, as well as due to an improvement in dollar prices for the international markets. · The Company reported an EBIT in the period of R$691.7 million versus R$502.5 million in 2Q13, and therefore a 37.6% improvement compared with the same period of 2013. · EBITDA reached R$1.0 billion, 25.1% higher than 2Q13, corresponding to an EBITDA margin of 13.0% versus 10.6% in the same period in 2013. · Net income was R$267.1 million versus a net result of R$208.4 million in 2Q13, and therefore a 28.1% improvement. · Strong free cash flow generation during the quarter, reaching R$954.0 million in 2Q14 versus R$365.0 million in 2Q13, and therefore a 161% improvement compared with the same period of 2013. · The Company’s net debt was R$5.1 billion, 14.6% lower than in March, 31, 2014, resulting in a net debt to EBITDA ratio (last twelve months) of 1.51 times (versus 1.88 times in 1Q14), reinforcing the Company’s financial health. · Financial trading volume for the Company’s equity stock averaged US$77.1 million/day in the quarter, 6.4% less than in 2Q13. Highlights (R$ Million) 2Q14 2Q13 ch. (%) Net Sales 7,691 7,525 2 Brazil Net Sales 1 4,340 4,101 6 International Net Sales 2 3,350 3,425 (2) Gross Profit 2,044 1,877 9 Gross Margin 26.6% 24.9% 170 bps Net Income 267 208 28 Net Margin 3.5% 2.8% 70 bps EBIT 692 503 38 EBITDA 25 EBITDA Margin 13.0% 10.6% 240 bps Earnings per share 3 28 1 Includes sales of Domestic Market+ Food Services and dairy Brazil 2 Includes sales of International Market+ Food Services and dairy International 3 Consolidated earnings per share (in R$), excluding treasury shares. 24 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance 1 st Half 2014 (1H14) · Net sales amounted to R$15.0 billion, a consolidated growth of 2.0%, primarily due to the performance of the domestic market sales where there was an improvement of 5.3% compared to the same period in 2013. · Total sales volume was 2.7 million tons, 9.8% lower than in 2Q13, in part due to our strategy of decreasing volumes to the international markets. · Gross profit totaled R$3.9 billion, 10.1% higher than the 1H13 due to the passing through of prices to the domestic market as well as improved pricing for our products in the International Markets. The combined effect was a gain of 1.9 p.p. in gross margin. · The Company posted an EBIT of R$1.3 billion versus R$1.0 billion reported in the same period for the preceding year and representing a growth of 21.3%. · EBITDA reached R$ 1.9 billion, a 16.1% improvement in relation to the preceding year and equivalent to an EBITDA margin of 12.4% versus 10.9% in 2Q13. · Net income was R$582.5 million versus a net result of R$567.0 million recorded in the preceding year, a 2.7% increase and corresponding to a net margin of 3.9% versus 3.8% in 2013. · Strong free cash flow generation during the quarter, reaching R$2.1 billion in 1H14 versus R$434.0 million in 1H13, and therefore a 381% improvement compared to the same period in 2013. · The Company’s net debt was R$5.1 billion, 24.6% lower than in March 31, 2014, resulting in a net debt to EBITDA ratio (last twelve months) of 1.51 times (versus 2.17 times in 4Q13), reinforcing the Company’s financial health. · Financial trading volume in the Company’s equity stock averaged US$81.9 million/day, 5.3% less than the same period in 2013. Highlights (R$ Million) 1H14 1H13 ch. (%) Net Sales 15,030 14,734 2 Brazil Net Sales 1 8,548 8,170 5 International Net Sales 2 6,481 6,564 (1) Gross Profit 3,936 3,574 10 Gross Margin 26.2% 24.3% 190 bps Net Income 583 567 3 Net Margin 3.9% 3.8% 10 bps EBIT 1,254 1,034 21 EBITDA 16 EBITDA Margin 12.4% 10.9% 150 bps Earnings per share 3 3 1 Includes sales of Domestic Market+ Food Services and dairy Brazil 2 Includes sales of International Market+ Food Services and dairy International 3 Consolidated earnings per share (in R$), excluding treasury shares. 25 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance SECTOR SCENARIO Macro Environment Domestic Consumption The Brazilian Central Bank’s Focus bulletin for July 11, 2014 is forecasting GDP growth to be 1.05% for 2014. The Quarterly Inflation Report (RIT) for June 2014 attributed this weak growth mainly to the performance of the industrial sector during the year (revised down from the 1.5% in the preceding report to -0.4%). The forecast was also influenced on the demand side by the Gross Fixed Capital Formation factor, an indicator that measures the increase in capital goods for the corporate sector and also revised downwards from 1.0% to -2.4%. In the first quarter of the year, government statistics office - IBGE – data shows the Brazilian GDP growing at 1.9%, a similar performance to the same period in 2013. The government focus is on containing inflation rather than GDP. The Central Bank itself defends this policy, in a published note by Copom (the monetary policy committee) where it states that high interest rates increase risks, reduce investor confidence and household planning horizons, not to mention eroding purchasing power and consumer confidence. In this context, the market outlook is that inflation (measured by the IPCA ) will remain close to the upper limit of the inflation band of 6.50%, the estimate for 2014 being 6.48% ( Focus – July 11, 2014). In June, the monthly inflation figure was 0.40% ( IBGE ), 0.06 p.p. below the result for may. Copom further declares that inflationary pressure should continue over the next few quarters, tending to converge with the upper limit of the inflation target band. Market forecasts for the basic interest rate Selic , after rising to 11.25% at the end of may, currently stand at 11.0% for 2014 as a whole and 12.0% for 2015 (unchanged from forecasts in the previous quarter). Another important indicator of current behavior is the Consumer Confidence Index (ICC), which increased 1.0% from May to June to 103.8 points (according to the FGV’s “Consumer Behavior Survey” / June 2014). However, this positive impact still fails to compensate fully for the decline registered from the beginning of November (from March to April, a fall of 3.3%). Further, consumer confidence is still well below the historical average of 116.3 points, indicative of the limited degree of satisfaction on the part of consumers with the current scenario and symptomatic of the prevailing pessimism in relation to the economic conjuncture. In the labor market, the rate of unemployment as measured by the IBGE was 5.0% in April (versus 5.7% in the same period in 2013). The economy created 379.3 thousand new jobs in this period versus 432.8 thousand in the same period for 2013. In relation to the performance of the core retail sector (excluding vehicles, parts and construction material ), LCA Consultores’ monthly study reports that sales volume rose 6.7% in April 2014 versus April 2013. However, when compared to march of this year, taking into account seasonal adjustments there was a decline in volumes for six of the eight segments comprising the core retail indicator. The supermarket and hypermarket segment recorded revenues of R$30 billion in April, a growth of 18.0% in relation to April 2013, representing a one-off improvement in contrast to the decelerating trend reported since early 2013. The IBGE is forecasting for 2014 a variation of 12.0% versus 2013 and 10.0% in 2015 for this segment of retail sales. 26 26 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Brazilian Exports Brazilian chicken exports in 2Q14 totaled 995 thousand tons, on sales of US$2.0 billion. During the period, business remained concentrated on: Saudi Arabia (16% of the total exports by Brazil), Japan (11%) and Hong Kong (8%). On a year-on-year comparative basis (2Q13), Brazilian exports of chicken meat reported 0.6% increase in terms of volume and 7.1% reduction in terms of billings (US$), a reflection of a decline of 7.3% in the average export price. Compared with the preceding quarter (1Q14), there was a sharp improvement both in volume as well as revenue – by 9.7% and 17.9%, respectively. Shipped pork meat volumes in 2Q14 amounted to 125 thousand tons on billings of US$407.5 million. Russia (taking 40% of total Brazilian exports), Hong Kong (21%) and Angola (10%) ranked as the main importers of Brazilian pork. In comparison with 2Q13, there was an increase of 4.1% in volume and 30.8% in billings (US$), reflecting an increase of 24.9% in average prices. Compared with the preceding quarter (1Q14), the improvement was even more evident: volume was up by 12.8% and billings by 39.9%. The main factor benefiting Brazilian exports has been the spread of porcine epidemic diarrhea (PED) in the USA and in other countries of the Americas, which has reduced the world supply of such protein. Beef shipments in 2Q14 totaled 368 thousand tons, equivalent to sales of US$1.7 billion. Brazilian exports to Russia, Hong Kong and Venezuela were major highlights in the period. The growth in 2Q14 in relation to 2Q13 is significant: 6.4% in volumes and 12.6% in billings (US$). By contrast, beef exports recorded a quarter-on-quarter decline of 3.9% in volumes, with an improvement in billings of 2.3% given the increase of 6.4% in average price. Worthy of mention is that in May, the OIE (World Organization for Animal Health) declared the states in the Northeast region of Brazil free of foot and mouth disease with vaccination, thus allowing the region to compete more effectively in the international beef market. BRF’s Results Production Poultry slaughter in 2Q14 posted a decline of 13% in line with the Company’s strategy of reducing volumes in international markets. Hog/beef cattle slaughter saw a fall of 2%, reflecting the divestment of a hog slaughtering plant in the state of Rio Grande do Sul in May 2013. Production figures were also impacted by a decrease in the slaughter of beef cattle in line with our strategy of downsizing this segment of the business, according to the announcement to the market of 11.01.2013. In 2Q14, BRF produced 1.2 million tons of food, 8.9% less in volume terms than recorded in 2Q13. 27 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance OPERATIONAL PERFORMANCE Production 2Q14 2Q13 ch. (%) 1H14 1H13 ch.% Poultry Slaughter (million heads) 399 458 (13) 808 900 (10) Hog/ Cattle Slaughter (thousand heads) 2,407 2,448 (2) 4,761 4,923 (3) Production (thousand tons) 1,240 1,361 (9) 2,474 2,695 (8) Meats 930 1,032 (10) 1,858 2,053 (10) Dairy Products 187 203 (8) 380 401 (5) Other Processed Products 123 127 (3) 236 241 (2) Feed and Premix (thousand tons) 2,562 2,871 (11) 5,100 5,612 (9) *Volumes of meat of the 2Q13 changed from 1,036 to 1,032 due to a correction in volumes of Argentina's production. ** Volumes of other processed products of 2Q13 changed from 128 to 127 due to a correction in volumes of Argentina's production. Production Launches and Investments in Marketing We are constantly seeking to develop new products to renew the portfolio, repositioning brands/ categories and adding value. In the second quarter, the Company launched 24 new products: 18 in the domestic market, 4 in the international markets and 2 in the food services market. The main launches in the quarter were: · The Soltíssimo line brings frankfurters, turkey breast and hams as well as a line in sliced danbo and mozzarella cheeses for practicality and the convenience of our consumers and guaranteeing the quality of our products. · The Suínos Fácil line with new seasoning and flavors; and the entire Frango Fácil cuts line with lemon and oregano flavoring, and the whole chicken Frango Fácil line already seasoned with garlic, onion and green peas. These launches are designed to enhance BRF’s share of added value in natura products, which are also aligned with the market trend towards practicality and convenience. · The most significant launches in the international markets were the small seasoned and breaded chicken fillets, fillet strips already marinated and baked and frozen pork sausage. · We launched potato and bacon products in the Food Services market in response to the requirements and demands of our clients in this segment. 28 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance BRF Brands In 2014, we ran some important advertising campaigns for the Qualy and Sadia brands. Qualy aired the “Bread and Stove” film, with the target to include the culinary uses of the product. The film was both involving in its execution as well as effective and was seen by nearly 90% of interviewed consumers*. The Sadia campaign (In Natura Chicken) was aired in three stages (Juvenal - Supermarket, Juvenal - Dentists Consulting Room and the Fernandas) and exceeded all the expected levels of visibility reaching almost 100% of interviewees*, all of whom understood that Sadia chicken contains no hormones and has the warranty of the Sadia Total Guarantee Program (pioneer in these claims). Consumers deemed these messages as credible, relevant and different. Thanks to the campaign, Sadia was able to further consolidate its market position in the areas of quality and healthiness. In the context of the FIFA World Cup, Sadia’s sponsorship of the Brazilian national soccer team took the form of the #Jogapramim campaign, ranking the brand as one of the most spontaneously recalled Top 5 brands related to soccer and the World Cup. With a long history of investments in sport, Sadia is reinforcing still further its initiatives in the field through sponsorship of the Brazilian national soccer team and the future support of the Rio 2016 Olympic and Paralympic Games Organizing Committee. *Post Test Communication Study, Tracking via Millward Brown Institute, March-April 2014. Domestic Market As previously mentioned, in January we began the new go-to-market** (GTM) process in the state of Minas Gerais, with a later roll out to the other regions of the country. We concluded the consolidation of our sales force (part of new GTM) in May, with encouraging preliminary results. As the project was implemented, we began to detect indications of increased volume. During this first phase, there was a greater degree of cross selling between brands, primarily in relation to the Perdigão brand. There was also enhanced Company capillarity as we successfully captured new points of sale, thereby improving our positioning in the Brazilian market. The next stage of the project is currently being implemented. It involves the training of salespersons with the objective of continuing to increase volumes via productivity and support tools, further increasing cross selling and improvements in client service. In these first months, we have been able to prove that the Company’s strategy is correctly calibrated and we believe it will be successful in achieving the expected synergies. In addition, we continue to work intensely to improve our level of service, with several projects in progress for implementation of systems, improvement in processes and staff training, among others. As we informed in the end of 2013, we made a reduction of approximately 40% of the numbers of the SKUs of processed products in the domestic market, to simplify processes and reduce the complexity of our operations. Until mid-July, we had stopped 95% of the production of these products and had already removed 50% of products in the selling points. 29 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance In parallel to the portfolio rationalization and optimization, we continue to pursue a strategy of innovation by offering products aligned to the needs of our consumers (see “Production Launches and Investments in Marketing” in this report). Despite the 5.3% decline in volumes in 2Q14, domestic market net operational revenues (NOR) were R$3.3 billion, 7.0% greater than 2Q13. Average prices rose by 13.0%, reflecting the improvement in portfolio and the passing through of costs (principally those of grains and beef cattle), which on average were year-on-year 8.4% higher, to prices. In relation to 1Q14, there was an improvement of 3.0% in the net operational revenues, being a 2.1% decline in volumes, with average prices 5.2% higher. As was the case with previous quarters, in 2Q14, we continued to experience the impact of the ‘other sales’ item that posted significant variations in price and volume during the period. This difference was due to the raw materials sold to the Doux plant (sold in May 2013) and a non-recurring event. If we exclude ‘other sales’ from the analysis, then the quarter’s numbers would better reflect the effective scenario in the Domestic Market, with NOR of R$3.0 billion, 6.4% above the same period of 2013, being a 3,1% decline of 3.1% in volume, and a 9.9% increase in average prices. The Company reported an operating result of R$384.2 million, 70.4% more than in 2Q13, with an operating margin of 11.6% versus 7.3%, an increase of 4.3 p.p. in comparison to the same quarter in 2013. On a quarter-on-quarter basis (vs. 1Q14) there was an increase of 0.6 p.p. in operating margin. **Go-to-market: a group of measures adopted by the Company throughout its sales channels to strengthen the relationship with clients, increasing market penetration, improving revenues and profitability. These measures involve the restructuring of the Company’s sales forces, as well as logistics and distribution. DOMESTIC MARKET THOUSAND TONS MILLION R$ 2Q14 2Q13 ch. (%) 2Q14 2Q13 ch. (%) In Natura 97 7 13 Poultry 75 62 21 416 329 27 Pork/Beef 29 35 (18) 224 238 (6) Processed Foods (6) 5 Others Sales 81 96 (16) 14 Total (5) 7 Total without other sales (3) 6 30 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance DOMESTIC MARKET THOUSAND TONS MILLION R$ 1H14 1H13 ch. (%) 1H14 1H13 ch. (%) In Natura 4 6 Poultry 150 134 12 818 721 13 Pork/Beef 57 65 (13) 432 462 (7) Processed Foods (3) 6 Others Sales (16) 2 Total (4) 5 Total without other sales (1) 6 Market Share – Value % Reading: 1: May/June; 2: May/June; 3: April/May; 4: April/May; 5: April/May Source: AC Nielsen BRF remains the market leader in the categories of Specialty meats, Frozen products, Pizza and Margarines (core businesses). Since the end of 2013, the Company has a growing trend on the market share, with consistent gains on the categories of Frozen products, Margarines and Pizza in the last two to four market readings, depending on the category. In the last reading, there have been cost pressures, especially from grains, that were passed through prices by BRF. As shown before, our average prices in the domestic market rose 13.0% year-on-year. We have noticed, though, that this strategy was not adopted by competitors in the same pace as BRF, which led to a more aggressive competitive scenario, with players acting in tiers of lower prices. BRF once again chose to maintain its profitability and continued its strategy of structured growth. 31 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Sales by Channel (% of Net Sales) - Quarterly Sales by Channel (% of Net Sales) – 1 st Half Wholesale Distributors, wholesalers and small business representatives belonging to board route retail customers. Accounts of large customers (key accounts) with national Supermarket coverage from 1 to 50 checkouts, including the wholesaler branches known as "atacarejos". Clients of the Food Service channel, such as restaurants, Food Services hotels, pizzerias, industrial kitchens, Government Agency, etc Retail Smaller clients in the retail industry, such as supermarkets, butchers, grocery, bakery, etc 32 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Since January of 2014, a new structure of distribution channels was adopted by BRF in order to adapt this classification to the current reality of the Company. All clients have been reclassified for this new structure, according to their nature, creating new groups with different composition and size of those existing in 2013. This affected mainly the wholesale and retail channels. Dairy Products In relation to the second quarter of 2013, net sales of dairy products held steady, totaling R$702.9 million. Volumes registered a decline of 13.5%, reflecting the strategy of enhancing the sales mix. Average prices increased by 15.3%, partially offsetting higher costs which rose 20.5% in relation to the same period of 2013. Operating results amounted to R$26.2 million, a margin of 3.7% (versus 3.5% in 2Q13). On a quarterly comparative basis (2Q14 versus 1Q14), we recorded growth of 7.2% in net sales while average prices increased by 6.2% in the period. Volumes improved 0.9% versus the preceding quarter. The segment reported an operating result of R$26.2 million, representing a strong recovery in relation to 1Q14. Operating margins rose by 5.4 p.p. DAIRY THOUSAND TONS MILLION R$ 2Q14 2Q13 ch. (%) 2Q14 2Q13 ch. (%) Dry Division 140 141 (1) 386 363 6 Frozen and fresh Division 57 63 (9) 317 325 (3) Other sales - 24 - - 17 - Total (13) - DAIRY THOUSAND TONS MILLION R$ 1H14 1H13 ch. (%) 1H14 1H13 ch. (%) Dry Division 277 282 (2) 738 690 7 Frozen and fresh Division 117 129 (9) 621 629 (1) Other sales - 45 - - 33 - Total (14) - Food Services BRF recorded growth in net sales of 6.6% in 2Q14 versus 2Q13 in line with the market, reaching R$383.8 million. Volume rose by 4.6%, especially in the elaborated/processed product categories. Some factors prevented the Company from growing volumes at a faster pace: 1) the World Cup, which was negative for food consumption away from home, impacting Food Services, and 2) lower beef volumes sold in the quarter. We reported an EBIT of R$25.8 million with a fall in margin of 3.5 p.p. to 6.7 % year-on-year to higher production costs (notably grains and in natura beef), which rose 7.4%. We are working to restore margins in this division and expect improvements in the coming quarters. 33 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance FOOD SERVICES THOUSAND TONS MILLION R$ 2Q14 2Q13 ch. (%) 2Q14 2Q13 ch. (%) Total 53 51 5 7 FOOD SERVICES THOUSAND TONS MILLION R$ 1H14 1H13 ch. (%) 1H14 1H13 ch. (%) Total 9 8 International Markets On an annual comparative basis, BRF achieved some important results in 2Q14, despite certain challenges faced by the Company in the period such as cost pressures and a global decline in beef cattle and hog supply. We continue to pursue our strategy of withdrawing volume from regions with lower margins and this approach has proved effective. Volume exported to International Markets in 2Q14 was 549.5 thousand tons, a 18.4% fall versus 2Q13, with a net operating revenue of R$3.3 billion. Compared to 2Q13, our average price in dollars rose 11.2% (+19.8% in Reais), while in comparison with 1Q14, our average price increased by 10.8% in dollar terms (+4.6% in Reais). Net operating revenue from this division posted a slight year-on-year fall of 2.2% while there was a 7.3% increase in net revenue from 1Q14. Operating margins were 7.8% in 2Q14, compared to 6.4% in 2Q13 and 6.0% in 1Q14. The status of our main markets during the quarter was as follows: Middle East|Africa – volume sold in the period was 269.3 thousand tons (in line with the preceding quarter), on revenues of R$1.4 billion, 4.1% more than 1Q14. In April, the Company concluded the acquisition of the remaining economic rights of Federal Foods. This initiative is in line with BRF’s strategic plan of internationalizing the Company by accessing local markets, strengthening the brands and expanding the product portfolio in the region. After that, BRF also acquired 40% of the capital stock of AKF, current distributor in Oman. Asia – in 2Q14, BRF sold 123.5 thousand tons to the Asian markets, equivalent to sales worth R$727.8 million, a growth of 4.0% in relation to the preceding quarter. The trend seen in 1Q14 in Japan, the main market of the region (40% of the volume), continued with a reduction in local inventory and opportunities for price increases. In the context of the Asian market, it is also worth mentioning that the Company terminated its joint venture with the Chinese company, Dah Chong Hong in April. However, both companies will maintain a non-exclusive commercial partnership, focusing on the markets of Hong Kong and Macau. Europe|Eurasia – shortages in the supply of pork and turkey meats represented good opportunities for the Company, since the market is experiencing a favorable situation with improved volumes and, importantly higher prices. Sales to Europe/Eurasia in the quarter amounted to 87.7 thousand tons, corresponding to net operating revenue of R$810.5 million, 14.2% higher than the preceding quarter. 34 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance The Americas – the market reported significant progress in 2Q14. Sales volume was 77.8 thousand tons on net operating revenue of R$456.8 million, both increasing in relation to 2Q13 – 16.3% and 9.0%, respectively. INTERNATIONAL MARKETS THOUSAND TONS MILLION R$ 2Q14 2Q13 ch. (%) 2Q14 2Q13 ch. (%) In Natura (15) (5) Poultry 386 451 (14) 1,993 2,203 (10) Pork/Beef 54 64 (15) 509 430 18 Processed Foods 2 14 Other Sales 0 51 - 12 52 (77) Total (18) (2) INTERNATIONAL MARKETS THOUSAND TONS MILLION R$ 1H14 1H13 ch. (%) 1H14 1H13 ch. (%) In Natura (13) (5) Poultry 773 879 (12) 3,923 4,243 (8) Pork/Beef 108 130 (17) 950 866 10 Processed Foods (4) 13 Other Sales 0 55 - 22 55 (605) Total (15) (2) Exports by Region (% of Net Sales) – Quarterly Exports by Region (% of Net Sales) – First Half 35 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance ECONOMIC AND FINANCIAL PERFORMANCE BRF Consolidated Result Net Operating Revenues- NOR In 2Q14, revenues increased 2.2% versus the same period in 2013, reaching R$7.7 billion. Compared with 1Q14, revenues improved by 4.8%. On a yearly comparison, revenue for the quarter was driven by the Domestic Market due to price transfers associated with the increase in the cost of inputs (grain, cattle and milk collection), as well as a mix improvement, offsetting a still weakened macro scenario. Revenue in the domestic market increased by 7.0% compared to 2Q13 (average price 13.0% higher than 2Q13), and 3.0% compared to 1Q14 (average price 5.2% above 1Q14). Conversely, in International Markets, there was a quarter-on-quarter recovery and we proceeded in line with our strategy of withdrawing volume from regions commanding lower margins, a process which continues to prove effective. On a year-on-year basis, average prices in dollars rose 11.2% (+19.8% in Reais). When compared with 1Q14, our average price rose 10.8% in dollars (+4.6% in Reais). Net revenues for this division posted a slight decline of 2.2% on a year-on-year comparative basis but rose 7.3% when compared to 1Q14. Breakdown of Net Sales (%) Quarterly DM: domestic market IM: international markets 36 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Breakdown of Net Sales (%) Quarterly Breakdown of Net Sales (%) Semi-annual Cost of Goods Sold (COGS) In relation to 2Q13, our COGS was stable while quarter-on-quarter it increased 3.7%. In percentage terms, COGS amounted to 73.4% of NOR compared to 75.1% of NOR in 2Q13 and 74.2% of NOR in 1Q14. While reporting costs almost unchanged in the quarter, our volumes were 12.0% lower versus 2Q13, reflecting an increase in cost/kg in the period. Costs rose for animal feed (driven by soymeal prices) as well as for beef cattle and milk collection. To a lesser degree, packaging costs also showed some increase in 2Q14, impacted by currency devaluation in the same period. On the other hand, relative to 1Q14, costs of animal feed reported smaller increases: while soymeal prices weakened, corn prices saw some hardening early on in the quarter. Beef cattle costs recorded an increase as did labor overheads and milk collection costs. With volumes flat in the period (+0.1%), our cost/kg slightly rose. It is also worth mentioning that with the reduction in volumes from the end of 2013, there was limited capacity to dilute fixed costs at the industrial units, impacting the cost per ton sold - which increased . 37 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Gross Profit and Gross Margin Gross Profit amounted to R$2.0 billion in 2Q14, 8.9% more than registered for 2Q13. Gross margin posted an increase of 1.7 p.p. from 24.9% in 2Q13 to 26.6% in 2Q14, mainly due to the passing through of costs to prices in the domestic market. Improved margins were also boosted by better prices in international markets, especially of pork-based products. On a quarter-on-quarter comparative basis, gross margin widened by 0.8 p.p. Operating Expenses In 2Q14, we reported a reduction of 1.0% in operating expenses compared with 2Q13. When compared with 1Q14, there has been a slight increase of 2.6%. Operating expenses amounted to 16.2% of NOR, versus 16.7% in 2Q13 and 16.5% in 1Q14. Commercial expenses fell 0.3% when compared with 2Q13 while administrative expenses were 8.0% below the amount posted in 2Q13 due to reductions in consultancy fees. When compared to 1Q14, commercial expenses posted a slight increase of 2.2%, while administrative expenses were 6.8% higher. Moreover, aiming at further reducing our expenses, we concluded the ZBB (Zero Based Budgeting) project in June, which intended to review the Company’s expenses budget, according to the activities and processes that are essential to the business. During the first half of 2014, we have had improvements arising from this project and, at least until December, we still have additional improvements to be captured as we leverage on the headcount reduction and administrative structure’s revision that were concluded in the 2Q14. Others Operating Results In 2Q14, we posted expenses of R$117.5 million for the other operating results line, 0.7% less than the expenses of R$118.3 million for 2Q13. This quarter’s other net operating expenses include non-recurring items such as expenditures with restructuring of R$72.7 million, reflecting staff adjustments. We also set aside provisions for civil and tax contingencies of R$96.0 million, as well as for profit sharing and other employee benefits in the amount of R$44.0 million. The other net operating revenues line includes a net gain of R$88.7 million from the sale of real estate, which encompasses income from the sale of the pork facility of Carambeí. This plant was leased to Marfrig as part of the TCD, which also established that the company would have the right to acquire this unit from BRF at a later date. This right was transferred to JBS and exercised on may, 30th, 2014, as outlined in our explanatory note 1.4.”Exercise of the buy option of industrial unit of Carambeí” 38 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Operating Result before Financial Expenses and Operating Margin - EBIT Operational Results- R$ million EBIT EBIT Margin (%) 2Q14 2Q13 ch. (%) 2Q14 2Q13 ch. (%) Domestic Market 384 225 70 12 7 430 bps International Market 255 216 18 8 6 140 bps Food Services 26 37 (30) 7 10 (350) bps Dairy 26 25 6 4 4 - Total 692 503 38 9 7 230 bps The operating result before net financial expenses was R$691.7 million in the quarter, year-on-year higher by 37.6% with the operating margin increasing from 6.7% of NOR in 2Q13 to 9.0% in 2Q14. Quarter-on-quarter, there was an increase of 1.3 p.p. in operating margin. Net Financial Results R$ million 2Q14 1H14 2Q13 1H13 Financial Income 258 588 428 631 Financial Expense (651) (1178) (687) (991) Net Financial Income (Expenses) (393) (590) (259) (361) Net financial expenses totaled R$393.8 million in the quarter, 52.1% above 2Q13, mainly due to the premium paid for repurchase of bonds at face value of US$450.0 million in may, with the consecutive issue of US$750.0 million of face value for a period of 10 years. Such transactions extended the duration of the debt in foreign currency from 6.4 years in the 1Q14 to 7.2 years in the 2Q14, while our average cost in dollars has been reduced from 5.5% to 5.03% in the same period. Due to the high level of exports, the Company conducts operations in the derivatives market with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), it uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) to execute hedge operations to eliminate the respective unrealized foreign exchange rate variations from the income statement (in the Financial Expenses line). The use of non-derivative and derivative financial instruments for foreign exchange protection permits a significant reduction in net currency exposure in the balance sheet. The currency exposure impacting a result of US$73.9 million long position in 1Q14 was transformed to a long position of US$36.5 million in 2Q14. On June 30, 2014, the non-financial derivative instruments designated as hedge accounting for currency cover amounted to US$600.0 million. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports in their respective currencies, totaled US$830.1 million, €76.5 million and £21.0 million. These instruments also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for exchange rate variation was booked to other results. The Company’s net debt was R$5.1 billion, 14.6% lower than in march 31, 2014, resulting in a net debt to EBITDA ratio (last twelve months) of 1.51 times. 39 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Debt Debt - R$ Million Current Non- Current Total Total ch. (%) Local Currency (2,497) (1,524) (4,022) (4,073) (1) Foreign Currency (374) (6,074) (6,447) (6,466) - Gross Debt (1) Cash Investments Local Currency 1,318 168 1,485 1,091 36 Foreign Currency 3,870 - 3,870 2,663 45 Total Cash Investments 43 Net Accounting Debt (25) Exchange Rate Exposure - US$ million 26 - The Total Gross Debt as shown above accounts for the total financial debt amounting R$10,355.0 million, added to other financial liabilities, amounting to R$113.0 million, according to Note 4.1.f the ITR 06.30.2014 Net Debt/EBITDA demonstrative Quarterly The leverage reduction is a result of the improvement in operating performance, as well as Capex and working capital discipline, reinforcing the company financial health. Investments Investments in Capex during the quarter amounted to R$470.5 million, a 20.7% growth in relation to the same quarter of 2013. This amount includes R$131.6 million of investments in biological assets (breeder stock). For the first half of 2014, investments totaled R$806.3 million. Main disbursements in 2014 were allocated to investments in the construction of the processed products plant in the Middle East as well as investments in automation, process improvements and support projects. 40 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance In accordance to the Company’s strategy, we are optimizing Capex through the prioritization of projects and concentration on investments in automation, logistics and systems (IT), shifting the focus away from ramping up productive capacity. Financial Cycle The Company’s efforts to optimize working capital led to a reduction in the financial cycle from 57.4 days in June 2013, representing 14.6% of NOR, to 36.4 days in June 2014, representing 9.8%. BRF obtained the most significant gains this quarter in the accounts payable and accounts receivable lines, respectively. The Company envisages the continued active management of payables, receivables and inventories. 41 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Free Cash Flow The free cash flow (EBITDA – Variation in the Financial Cycle – Capex) here described, which doesn’t consider taxes, was R$954.0 million versus R$365.0 million generated in 2Q13. This increase reflects the operational improvements in the period, greater efficiency in the use of working capital and optimization of Capex. 42 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Equity Income Result The equity income accruing from results of affiliates and joint ventures amounted to a gain of R$11.0 million in 2Q14, versus a gain of R$2.2 million in the same period for 2013. This corresponds to an increase of R$8.8 million, primarily reflecting the results from the UP! Alimentos Ltda affiliate. Income Tax and Social Contribution The result of income tax and social contribution was an expense of R$30.5 million in the quarter versus an expense of R$34.7 million in 2Q13, representing an effective tax rates of 10.3% and 14.2%, respectively. The underlying factors explaining an effective tax rate that is lower than the nominal rate are related to tax breaks accruing from the payout of interest on capital, tax credits granted on investments as well as results from overseas subsidiaries. Participation of non-controlling shareholders The result attributed in the quarter to non-controlling shareholders in Argentina, the Middle East and Europe represented an expense of R$212 thousand versus an expense of R$413 thousand in the same quarter of the previous fiscal year Net Income and Net Margin The net income of the period was R$267.1 million in 2Q14, with a net margin of 3.5%, an increase of 0.7 pp in relation to 2Q13. This improvement could have been higher if it were not for the disbursement registered under "Financial expenses" regarding the premium paid for execution in the repurchase of bonds. Such result also reflects the best performance in international markets where the company operates, the various strategies implemented domestically that are beginning to show promising initial results, and the operating improvement of our subsidiaries. EBITDA EBITDA reached R$1.0 billion, 25.1% above 2Q13, and corresponding to an EBITDA margin of 13.0% versus 10.6% recorded in 2Q13. Quarter-on-quarter, there was an improvement in EBITDA of 16.5% with a 1.3 p.p. increase in margin. EBITDA - R$ Million 2Q14 2Q13 ch. (%) 1H14 1H13 ch. (%) Net Income 267 208 28 583 567 3 Income Tax and Social Contribution 31 35 (12) 76 108 (29) Net Financial 394 259 52 590 361 64 Depreciation and Amortization 311 299 4 614 570 8 EBITDA 25 16 43 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance EBITDA – 2 nd Quarter Trend (R$ million) EBITDA- Quarterly Trend (R$ million) Shareholder Equity On 06.30.201, Shareholders’ Equity amounted to R$15.1 billion versus R$15.2 billion on 03.31.2014, largely due to the payout of interest on capital of R$361 million in 2Q14, despite the increase in shareholders’ equity following good results achieved over the quarter. 44 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Capital Markets BRF’s equities reported a closing price for the quarter of R$53.40 on the São Paulo Stock Exchange (BM&FBovespa), an increase of 17.9% while the Company’s ADRs closed the period at US$24.31 on the New York Stock Exchange, appreciating by 21.7% in relation to the preceding quarter. Stock performance was better than the 5.5% appreciation of the Ibovespa , the stock index which tracks the most liquid shares on the Brazilian stock exchange in the same period. The Company’s market capitalization amounted to R$46.6 billion, a growth of 10.2% over the 2 nd quarter of 2013. PERFORMANCE 2Q14 2Q13 4Q13 BRFS3 - BM&F Bovespa Share price - R$ * 53.40 48.45 49.25 Traded shares (Volume) - Millions 120.3 127.8 114.6 Performance 17.9% 8.6% (8.8%) Bovespa Index 5.5% (15.8%) (1.6%) IGC (Brazil Corp. Gov. Index) 6.3 (8.6%) 0.4% ISE (Corp. Sustainability Index) 5.1 (8.0%) 1.4% BRFS - NYSE Share price - US$ * 24.31 21.71 20.87 Traded shares (Volume) - Millions 92.2 99.8 68.7 Performance 21.7% (1.8%) (14.9%) Dow Jones Index 2.2% 2.3% 9.6% * Closing price 45 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Financial Trading Volume in the quarter Average of US$77.1 million/day, 6.4% lower than the same period in 2013. Source: Bloomberg Financial Trading Volume in the half year Average of US$ 81.9 million/day, 5.3% less than the same period in 2013. Source: Bloomberg 46 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Source: Bloomberg ADRs performance on the NYSE (2Q14) Source: Bloomberg 47 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Share performance on the São Paulo stock exchange (BM&FBovespa) (1H14) Source: Bloomberg ADR performance on the NYSE (1H14) Source: Bloomberg 48 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance CORPORATE GOVERNANCE Diffused Control Rating The Company is ranked investment grade BBB- by Fitch Ratings and Standard & Poor’s and Baa by Moody’s; all with stable perspective. Novo Mercado BRF joined Novo Mercado of BM&FBovespa on 04.12.2006, being bounded to the Market Arbitration Chamber, according to an arbitration clause contained in its articles of association and bylaws. Risk Management BRF and its subsidiaries adopt a series of previously structured and addressed measures in its risk policies, to keep under strict control the risks inherent in its business. Risks of performance market, sanitary control, grains, food safety, environmental protection, internal controls and financial risks are monitored. Note 4 of the Financial Statements describes such management and further details can also be found on our Reference Form and Report 20F submitted on an annual basis to the Brazilian Securities and Exchange Commission (CVM) and Securities and Exchange Commission (SEC), respectively. The risk management of BRF is followed on a monthly basis by the Statutory Executive Directors, the Advisement Committee and the Board of Directors. Every two years the risk policy is reviewed and approved by the Board and is considered of paramount coverage, protected from isolated actions and changes in names of the officers. 49 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Moreover, BRF, aiming to assist the Board of Directors in its role of managing and mitigating corporate risks, created on April 3, 2014, the Statutory Audit Committee (EAC), that has, as one of its functions, to support the Board of Directors on corporate risk management. The internal control area also gained even more strength and importance in this context, expanding its performance in fulfillment of policies and procedures with a view to provide greater security to its information and operating processes, seeking greater reliability and accuracy on the financial statements and related processes, as well as the correct submission of the same, ensuring that they were prepared in accordance with accounting standards and principles required by Brazilian and U.S. regulatory bodies. Relationship with Independent Auditors Pursuant to CVM Instruction no. 381 of January 14, 2003, the Company announces that its policy of contracting services not related to external audit is based on principles that preserve the auditor's independence. Such principles are based on the fact that the independent auditor should not audit his own work, cannot perform management functions, should not advocate for his client or provide any other services that are considered prohibited by applicable standards, keeping thus the independence in the work performed. Pursuant to CVM Instruction 480/09, the administration in a meeting held on 07.31.2014 declares that it addressed, reviewed and agreed with information expressed in the report of the independent auditors on financial information for the period of three months ended on 06.30.2014. Corporate Balance Operating in Brazil with 47 plants, 30 distribution centers, TSPs, farms and sales subsidiaries and, abroad, with 8 plants in Argentina and 2 in Europe (England and Holland), and 22 sales offices, BRF has 110 thousand employees worldwide. The Company's main hiring policy is the internal recruitment and decentralized selection process performed in the facilities, boosting local economies, contributing to the development of the society and valuing its employees. The main goal is to attract, select and direct the professionals according to their profile and potential, hiring people aligned to the values and culture of BRF. The practice is to prioritize applicants from the location of the vacant. Valuing Human Capital BRF goes through an important moment of mapping of its human management processes seeking to understand their needs, capabilities and paths to be a company with more development opportunities for its professionals and the business itself. However, while this process of diagnosis and planning is in course, it maintained important training activities that had been already planned for the first quarter of 2014. Through “ Nosso Jeito de Liderar ” Program, it trained 564 supervisors and coordinators, “ Formação de Líderes ” trained over 30 professionals, and around 34 managers participated in “ Integração de Líderes (e-learning)” program. The Business area performed several training classes last quarter. Over 5,500 professionals including leaders and sales people are being trained and prepared to meet the new form of customer service through GTM (Go to Market) project. 50 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance At the end of the last quarter, the 22 trainees selected in the program in 2014 participated in “job rotation” between the Company areas. This process step ends in July and they will be assigned to areas of Global Presidency to carry out projects for 6 months. BRF Internship Program totaled 407 active interns in June 2014. The selection step of Summer Internship Program 2014, whose purpose is to identify potential young people from the most renowned MBA schools in the world to contribute to the Company’s strategies, began in October 2013. Throughout the months of May and June 2014, 6 applicants were hired by BRF and assigned to its projects, distributed across various areas and places among Brazil, Dubai, Argentina and Europe. In the quarter, 9,200 professionals of the business watched the Sales TV, which monthly shows strategic issues intended for this audience. Some of these programs and development processes will be reviewed and new learning actions will be programmed and created in accordance with to the mapping being made, the new culture and the vision of future of the Company. HSE The Health, Safety and Environment (HSE) Management continues to show significant progress. In November 2013, we recorded the lowest lost time injury frequency rate in the history of HSE in BRF, reaching Frequency Rate (FR) of 1.02. Compared to the previous year, the accumulated indicator of 2014 decreased by 9.83%. In accumulated in 2014: FR 1.56 versus performance in 2013: FR 1.73. Compared to 2008, the result of the frequency rate 2014 by June decreased by 81.88%. In November 2011 (diagnostic phase), the HSE had been extended to the Transport and Distribution areas of the Company. The deployment in the three pilot units had been completed in March 2013. In October 2013, the 2 nd phase of the project began, rolling out to regional units of Santa Catarina, Paraná and Rio Grande do Sul, comprising 27 units, in Refrigerate, Livestock, Dairy, Distribution and Transport segments of employees. With such initiative, 42% of carriers and 35% of the vehicle fleet will be covered. In late 2014, the 3rd part of the roll out will start with the expansion of the project to the regional units of BRF and all other carriers. 51 51 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance Stock Options Plan Currently the Company has granted to 237 executive officers the amount of 7,002,655 stock options with maximum term for exercise of five years, in accordance with the Regulations of the Compensation Plan based on shares approved on 03.31.2010 and amended on 04.24.2012, 04.09.2013 and 04.03.2014 in a Special/ Annual Shareholders’ Meeting contemplating CEO, deputy CEO, officers and other executive officers of BRF. DVA Added Value Distribution (R$ million) 1H14 1H13 ch. (%) Human Resources 2,143 2,129 1 Taxes 1,819 1,804 1 Interest / Rents 1,325 1,151 15 Retention 583 567 3 Non-controlling shareholders 4 (2) - Total 4 Disclaimer Statements in this report related to the Company's business perspective, projections and results and its growth potential are mere forecasts and have been based on administration's expectations regarding the Company's future. Such expectations are highly dependent on market changes and overall economic performance of the country, sector and international markets; being therefore subject to changes. 52 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Financial Statement R$ milhões 2Q14 2Q13 ch. (%) 1H14 1H13 ch. (%) Net Sales 2 2 Cost of Sales (5,647) (5,648) - (11,093) (11,160) (1) % of NS 73 75 170 bps (74) (76) 190 bps Gross Profit 9 10 % of NS 27 25 170 bps 26 24 190 bps Operating Expenses (1) 4 % of NS (16) (17) 50 bps (16) (16) (40) bps Selling Expenses - 5 % of NS (15) (15) 40 bps (15) (15) (50) bps Fixed (707) (659) 7 (1,380) (1,220) 13 Variable (429) (481) (11) (869) (922) (6) General and Administrative Expenses (8) (5) % of NS (1) (2) 20 bps (1) (2) 10 bps Honorary of our administrators (7) (5) 32 (14) (11) 34 % of NS 0 0 - 0 0 - General and administrative (102) (113) (10) (197) (211) (7) % of NS (1) (2) 20 bps (1) (1) 10 bps Operating Income 29 22 % of NS 10 8 220 bps 10 8 160 bps Other Operating Results (117) (118) (1) (246) (187) 32 Equity Income 11 2 401 23 10 135 Results before financial income 38 21 % of NS 9 7 230 bps 8 7 130 bps Net Financial Income 52 64 Pre-tax income 22 (1) % of NS 4 3 70 bps 4 5 (20) bps Income tax and social contribution (31) (35) (12) (76) (108) (29) % of pre-tax income (10) (14) (390) bps (12) (16) (450) bps Net income before participation 28 4 Participation of non-controlling shareholders 0 0 (49) (4) 2 - Net Income 28 3 % of NS 4 3 70 bps 0 0 10 bps EBITDA 25 16 % of NS 13 11 240 bps 12 11 150 bps 53 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated BALANCE SHEET BALANCE SHEET - R$ Million ch. (%) Assets 3 Current Assets 8 Cash and cash equivalents 4,578 3,128 46 Financial investments 530 460 15 Accounts receivable 2,761 3,338 (17) Recoverable taxes 1,298 1,303 - Assets held for sale 171 149 15 Securities receivable 209 149 40 Inventories 3,154 3,112 1 Biological assets 1,194 1,206 (1) Other financial assets 79 12 584 Other receivables 239 283 (16) Anticipated expenses 122 104 17 Non-Current Assets (1) Long-term assets (2) Cash investments 59 56 5 Accounts receivable 7 8 (6) Escrow deposits 553 479 16 Biological assets 574 569 1 Securities receivable 410 354 16 Recoverable taxes 791 801 (1) Deferred taxes 487 666 (27) Other receivables 367 414 (11) Restricted cash 109 99 10 Permanent Assets (1) Investments 57 108 (48) Property, plant and equipment 10,785 10,822 - Intangible 4,765 4,758 - Liabilities 3 Current Liabilities 3 Loans and financing 2,758 2,697 2 Suppliers 4,081 3,675 11 Payroll and mandatory social charges 518 433 20 Taxes payable 290 254 14 Dividends/interest on shareholders’ equity 330 337 (2) Management and staff profit sharing 99 177 (44) Other financial liabilities 113 357 (68) Provisions 245 244 - Employee pension plan 49 49 - Other liabilities 221 214 3 Non-Current Liabilities 2 Loans and financing 7,598 7,485 2 Suppliers 133 146 (9) Taxes and social charges payable 14 19 (30) Provision for tax, civil and labor contingencies 844 775 9 Deferred taxes 14 21 (30) Employee pension plan 263 242 9 Other liabilities 593 554 7 Shareholders’ Equity 3 Capital stock paid in 12,460 12,460 - Capital reserves 114 114 - Profit reserves 2,584 2,512 3 Other related results (171) (354) (52) Retained profits 583 0 - Interest on shareholders’ equity (361) 0 - Transfer reserves and tax incentives (72) 0 - Treasury shares (44) (77) (43) Participation of non controling shareholders 43 41 5 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Management Report / Comments on the Performance BRF S.A. Consolidated Cash Flow - R$ million 2Q14 2Q13 ch. (%) 1H14 1H13 ch. (%) Operating Activities Result for the fiscal year 267 208 28 583 567 3 Adjustments to the result 505 754 (33) 786 1,266 (38) Changes in assets and liabilities Accounts receivable from clients 208 (121) - 692 8 8,327 Inventory 9 35 (74) 68 (135) - Biological assets 10 38 (75) 12 90 (87) Interest on Shareholders' Equity received 28 0 - 28 - - Suppliers 261 40 552 315 (82) - Payment of contingencies (85) (71) 19 (124) (95) 30 Interest payments (162) (126) 28 (284) (256) 11 Payment of income tax and social contribution (2) (1) 176 (5) (1) 340 Salaries, social obligations and others 150 (46) - 66 (106) - Net cash provided by operating activities 68 70 Investment Activities Financial investments (2) 43 - 1 76 (99) Investment in restricted cash (5) (4) 56 (10) (6) 54 Acquisition of companies (52) 0 - (52) 0 - Increase in capital subsidiaries 0 0 - 0 (10) - Other investments 0 0 - (2) (54) (96) Acquisition of fixed assets/investments (284) (253) 12 (497) (671) 26 Acquisition of biological assets (132) (134) (2) (252) (255) (1) Revenue from the sale of fixed assets 42 172 (75) 90 173 (48) Intangible investments (3) (3) (9) (3) (32) (89) Cash from (invested) investment activities 145 (7) Financing activities Loans and financing 547 78 606 478 (226) - Interest on shareholders' equity 0 (45) - (365) (220) 66 Sale of treasury stocks (50) - - (50) 0 - Disposal of treasury stocks 55 12 367 83 16 415 Cash from (invested) in financing activities 44 1,156 - Currency variation on cash and cash equivalents 71 - 52 - Net increase (decrease) in cash held 96 98 1,385 Cash and cash equivalents at the beginning of the period 3,313 1,381 140 3,128 1,931 62 Cash and cash equivalents at the end of the period 4,578 2,028 126 4,578 2,028 126 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS BRF S.A. (“BRF”) and its subsidiaries (collectively the “Company”) is one of Brazil’s largest companies in the food industry. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. It´s headquarter is located at 475, Rua Jorge Tzachel in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry, pork and beef for processing, production and sale of fresh meat, processed products, milk and dairy products, pasta, frozen vegetables and soybean by-products, among which the following are highlighted: · Whole chickens and turkey and frozen cuts of chicken, frozen turkey, pork and beef; · Ham products, bologna, sausages, frankfurters and other smoked products; · Hamburgers, breaded meat products and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Milk, dairy products and desserts; · Juices, milk and soy juices ; · Margarine, sauces and mayonnaise; and · Soy meal and refined soy flour, as well as animal feed. The Company's activities are segregated into 4 operating segments, being domestic market, foreign market, food service and dairy products, as disclosed in note 5. In the domestic market, the Company operates 47 manufacturing facilities, being: 34 meat processing plants, 13 dairy products processing plants, 3 margarine processing plants, 3 pasta processing plants, 1 dessert processing plant and 3 soybean crushing plant, located close to the Company’s raw material suppliers or the main consumer centers. The Company has an advanced distribution system and uses 30 distribution centers to deliver its products to supermarkets, retail stores, wholesalers, restaurants and other institutional customers in the domestic and foreign markets. In the foreign market, the Company operates 10 manufacturing facilities, being: 5 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 pasta and pastries processing plant, 1 frozen vegetables processing plant, 1 cheese processing plant and 13 distribution centers, besides subsidiaries or sales offices in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore, United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, South Africa, Venezuela, Uruguay and Chile. The Company exports to more than 110 countries. 56 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BRF has a number of trademarks among which the most important are: Batavo, Claybom, Chester®, Elegê, Fazenda, Nabrasa, Perdigão, Perdix, Hot Pocket, Miss Daisy, Nuggets, Qualy, Sadia, Speciale Sadia, Dánica and Paty, in addition to licensed trademarks such as Bob Esponja, Trakinas and Philadelfia. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities of each subsidiary and associate: 57 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Interest in subsidiaries Subsidiary Main activity Country Participation 12.31.13 Avipal Centro-oeste S.A. (a) Industrialization and commercializations of milk Brazil Direct 100.00% 100.00% Avipal S.A. Construtora e Incorporadora (a) Construction and real estate marketing Brazil Direct 100.00% 100.00% BRF GmbH Holding Austria Direct 100.00% 100.00% Al-Wafi Food Products Factory LLC (c) Industrialization and commercialization of products United Arab Emirates Indirect 49.00% 49.00% Badi Ltd. Import and commercialization of products United Arab Emirates Indirect 100.00% 100.00% Al-Wafi Al-Takamol Imp. Import and commercialization of products Saudi Arabia Indirect 75.00% 75.00% BRF Global Company South Africa Proprietary Ltd. Import and commercialization of products South Africa Indirect 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect 1.00% 1.00% BRF Foods GmbH (g) Industralization, import and commercialization of products Austria Indirect 100.00% - BRF Foods LLC Import and commercialization of products Russia Indirect 90.00% 90.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect 99.00% 99.00% BRF Global GmbH (b) Holding and trading Austria Indirect 100.00% 100.00% Qualy 5201 B.V. (b) Import and commercialization of products The Netherlands Indirect 100.00% 100.00% BRF Japan KK Marketing and logistics services Japan Indirect 100.00% 100.00% BRF Korea LLC Marketing and logistics services Korea Indirect 100.00% 100.00% BRF Singapore PTE Ltd. Marketing and logistics services Singapore Indirect 100.00% 100.00% Federal Foods Ltd. (d) Import and commercialization of products United Arab Emirates Indirect 49.00% 49.00% Perdigão Europe Ltd. Import and commercialization of products Portugal Indirect 100.00% 100.00% Perdigão France SARL Marketing and logistics services France Indirect 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island Indirect 100.00% 100.00% BFF International Ltd. Financial fundraising Cayman Island Indirect 100.00% 100.00% Highline International (a) Financial fundraising Cayman Island Indirect 100.00% 100.00% Plusfood Germany GmbH Import and commercialization of products Germany Indirect 100.00% 100.00% Plusfood Holland B.V. Administrative services The Netherlands Indirect 100.00% 100.00% Plusfood B.V. Industrialization, import and commercializations of products The Netherlands Indirect 100.00% 100.00% Plusfood Hungary Trade and Service LLC Import and commercialization of products Hungary Indirect 100.00% 100.00% Plusfood Iberia SL Marketing and logistics services Spain Indirect 100.00% 100.00% Plusfood Italy SRL Import and commercialization of products Italy Indirect 67.00% 67.00% Plusfood UK Ltd. Import and commercialization of products United Kingdom Indirect 100.00% 100.00% Plusfood Wrexham Industrialization, import and commercializations of products United Kingdom Indirect 100.00% 100.00% Rising Star Food Company Ltd. (i) Industralization, import and commercialization of products China Joint venture - 50.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 40.00% 40.00% Sadia Foods GmbH (a) Import and commercialization of products Germany Indirect 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia Indirect 10.00% 10.00% Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal Indirect 100.00% 100.00% Mato Grosso Bovinos S.A. (e) Participation in other companies Brazil Direct 99.00% 99.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina Direct 98.26% 98.26% K&S Alimentos S.A. Industrialization and commercialization of products Brazil Affiliate 49.00% 49.00% Nutrifont Alimentos S.A. (c) Industrialization and commercialization of products Brazil Affiliate 50.00% 50.00% Perdigão Trading S.A. (a) Holding Brazil Direct 100.00% 100.00% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Indirect 12.00% 12.00% PP-BIO Administração de bem próprio S.A. Management of assets Brazil Affiliate 33.33% 33.33% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Direct 88.00% 88.00% Mato Grosso Bovinos S.A. (f ) Participation in other companies Brazil Indirect 1.00% - Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercializations of products Brazil Indirect 100.00% 100.00% PR-SAD Administração de bem próprio S.A. (h) Management of assets Brazil Affiliate 33.33% - Quickfood S.A. Industrialization and commercialization of products Argentina Direct 90.05% 90.05% Sadia Alimentos S.A. Import and export of products Argentina Direct 99.98% 99.98% Avex S.A. Industrialization and commercialization of products Argentina Indirect 99.46% 99.46% Flora Dánica S.A. Industrialization and commercialization of products Argentina Indirect 95.00% 95.00% GB Dan S.A. Industrialization and commercialization of products Argentina Indirect 5.00% 5.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina Indirect 95.00% 95.00% Flora Dánica S.A. Industrialization and commercialization of products Argentina Indirect 5.00% 5.00% GB Dan S.A. Industrialization and commercialization of products Argentina Indirect 95.00% 95.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina Indirect 5.00% 5.00% Sadia International Ltd. Import and commercialization of products Cayman Island Direct 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 60.00% 60.00% Sadia U.K. Ltd. (a) Import and commercialization of products United Kingdom Indirect 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay Indirect 100.00% 100.00% Sadia Alimentos S.A. Import and export of products Argentina Indirect 0.02% 0.02% Sadia Overseas Ltd. Financial fundraising Cayman Island Direct 100.00% 100.00% UP Alimentos Ltda. Industrialization and commercializations of products Brazil Affiliate 50.00% 50.00% Vip S.A. Emp. Part. Imobiliárias Commercialization of ow ned real state Brazil Direct 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina Indirect 1.74% 1.74% (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH, formerly known as Acheron Beteiligung-sverwaltung GmbH, started to operate as a trading in the European market as from May 1, 2013. In addition, it owns 101 direct subsidiaries in Madeira Island, Portugal, with an investment as of June 30, 2014 of R$6,695 (R$2,799 as of 58 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) December 31, 2013) and one direct subsidiary in Den Bosch, The Netherlands, denominated Qualy 20, with an investment as of June 30, 2014 of R$1,499 (R$1,130 as of December 31, 2013). The wholly-owned subsidiary Qualy 5201 B.V. owns 213 subsidiaries in The Netherlands being the amount of this investment as of June 30, 2014 totaled R$15,867 (R$10,546 as of December 31, 2012). The purpose of these two subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. (c) Subsidiary and associate in pre-operational phase. (d) On January 16, 2013, BRF acquired 49% of the equity interest with the rights to 60% of dividends as permitted by Federal Law Nº 8/1984, in force in the United Arab Emirates and according to the shareholders’ agreement. As disclosed in explanatory note 39, on April 09, 2014, the Company announced the completion of the purchase of 100% of the economic rights. (e) On February 11, 2014,change the corporate name from BRF Suínos do Sul Ltda. to Mato Grosso Bovinos S.A. (f) On February 11, 2014, acquisition of equity interest. (g) On February 21, 2014, establishment of wholly-owned subsidiary. (h) On March 14, 2014, acquisition of equity interest. (i) On April 30, 2014 Disposal of 50% of equity interest Held by BRF GmbH, to Dah Chong Hong Limited. Signing of a temporary animal slaughtering agreement On November 01, 2013, BRF announced to the market that entered into an investment agreement with Minerva S.A. (“Minerva”) and VDQ Holdings S.A. (“VDQ”), Minerva´s controlling shareholder. Such investment agreement was analyzed by Superintendência-Geral – Senior Management ("SG") of the Brazilian Anti-Trust Enforcement Agency ("CADE"), which recommended the adoption of measures for eliminating the concerns in relation to the degree of competition of the specified lines of the processed products segment, according to announcement to the market disclosed on June 06, 2014. As part of these measures and, after approval of the SG, on June 26, 2014, BRF announced to the market which was entered into with Minerva, animal slaughtering agreement. The agreement establishes that BRF will provide to Minerva, on a temporary basis, cattle slaughtering and deboning services; when implemented, it will allow for better utilization of the Company’s cattle slaughtering facilities. It is estimated that such services will be started upon the final judgment of the SG's decision, which approved such cattle slaughtering and deboning services agreement. Step acquisition – Federal Foods LLC (“FF”). On January 16, 2013, BRF announced that it had concluded, through BRF GmbH, its wholly-owned subsidiary in Austria, acquisition of 49% equity interest of FF, becoming the holder of 60% of economic rights of such company, pursuant the terms of shareholders agreement entered into with Al Nowais Investments Company LLC ("ANI"), former parent company of FF. 59 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The investment in the acquisition of 49% shares of FF was R$75.785. On February 17, 2014, the Company announced to the market it had signed a binding offer with ANI for, among other provisions, the acquisition of additional economic rights of FF, through its wholly-owned subsidiary in Austria, in accordance with the local regulation and usual practices in UAE. On April 09, 2014, BRF announced that it had concluded this transaction at the final amount of R$61.488. Such transaction, in compliance with CVM Deliberation No. 665/11, which approved the technical pronouncement CPC 15 (R1), in their paragraphs 41 and 42, is treated for accounting purposes as step acquisition. Thus, the investment of the former participation was measured at fair value, generating a gain of R$24.963 recorded as other operating results. Pursuant to CVM Deliberation No. 665/11, will be prepared an appraisal report to support the fair value of assets acquired and liabilities assumed in determining the purchase price allocation. Management expects that such appraisal report is concluded until next quarter to be end on September 30, 2014, which is the deadline for the final goodwill allocation and respective accounting impacts. The fair value of the consideration paid at the acquisition date totaled R$151.714, which consisted of: Cash - consideration paid for acquisition of 40% of the economic rights of FF. 61,488 Fair value of equity interest in FF immediately before the acquisition of the controlling interest. 90,226 Total The preliminary goodwill of R$64.639 arising from business combination is based on the expectation of future profitability due to possible of business expansion in the local market and the relevance of customer relationship acquired. Such amount was measured between the book value of assets acquired and liabilities assumed and the consideration paid at the acquisition date. 60 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The assets acquired and liabilities assumed at the acquisition date of controlling interest of FF, are summarily presented below: ASSETS LIABILITIES CURRENT CURRENT Cash and cash equivalents 10,926 Trade accounts payable 78,689 Trade accounts receivable 109,904 Social and labor obligations 3,028 Inventories 131,498 Short term debts 75,276 Other receivable 15,093 Other payable 19,942 NON-CURRENT NON-CURRENT Property, plan and equipment, net 6,974 Other payable 8,053 Intangible 630 NET ASSETS ACQUIRED 90,037 TOTAL ASSETS TOTAL LIABILITIES Exercise of the call option - Carambeí (PR) Facility On May 13, 2014, the Company entered into a lease agreement with Marfrig Alimentos S.A. (“Marfrig”), for a period of 3 years, renewable for more a period of 1 year, by means of which risks and rewards of ownership relating pork slaughtering and processing manufacturing facility located in the City of Carambeí (PR) were transferred. In accordance with the terms of the agreement, Marfrig had a call option of this manufacturing facility for R$188.000, subject to the variation of General Price Market Index (“IGP-M”) which should be exercised until June 01, 2014. Rights and obligations related to this agreement were assumed by Seara Brasil (“Seara”), a company of Marfrig Group, which was acquired by JBS Group in October 2013. On May 30, 2014, Seara exercised the call option set out in agreement and paid to BRF the amount of R$57.348 adjusted by IGP-M. The remaining balance of R$138.000, will be paid in the future and adjusted by IGP-M, such amount was recorded as other receivables. Arising from this transaction, the Company measured a gain of R$141.546 recorded as other operating income. As set out in agreement, due to exercise of the call option, the lease agreement was renewed for a period of 1 year with maturity date in June 2016. 61 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Seasonality The Company does not operate with any significant seasonality through the year. In general, during the fourth quarter of each year the demand in the domestic market is slightly stronger than in the other quarters, mainly due to the year-end holiday season such as Christmas and New Year’s Eve. Our bestselling products are: turkey, Chester® and ham. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF QUARTERLY FINANCIAL INFORMATION The Company’s consolidated quarterly financial information is prepared in accordance with the accounting practices adopted in Brazil which comprise the rules issued by the Brazilian Securities Commission (“CVM”) and the pronouncements and interpretations of the Brazilian Accounting Pronouncements Committee (“CPC”), which are in conformity with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). The Company’s individual quarterly financial information has been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, is identified as “BR GAAP”. Such information differs from IFRS in relation to the evaluation of investments in subsidiaries, affiliates and joint ventures, which were measured and recorded based on the equity pick-up accounting method rather than at cost or fair value, as required by IFRS. The Company’s individual and consolidated quarterly financial information are expressed in thousands of Brazilian Reais (“R$”), as well as the amounts of other currencies disclosed in the quarterly financial information, when applicable, were also expressed in thousands. The information of results are shown by its cumulative result compared to the same period last year. The preparation of the Company’s quarterly financial information requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities as of the reporting date. However, the uncertainty inherent to these judgments, assumptions and estimates could result in material adjustments to the carrying amounts of the affected assets and liabilities in future periods. The settlement of the transactions involving such estimates can result in amounts significantly different from those recorded in the quarterly financial information due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. 62 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The individual and consolidated quarterly financial information were prepared based on the historical cost except for the following material items: (i) derivative and non-derivative financial instruments, being changes to fair value recognized through the statement of income; (ii) available for sale financial assets; and (iii) share-based payments and employee benefits measured at fair value. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The quarterly financial information was prepared according to CVM Deliberation No. 673/11, which establishes the minimum content of interim financial statements and the principles for measurement and recognition of a full or condensed set of financial statements for an interim period. The interim financial statements, in this case denominated as quarterly financial information, aims to provide updated information based on the last annual financial statements disclosed. Therefore, the quarterly financial information is focused on new activities, events and circumstances and do not duplicate the information previously disclosed, except in the case where Management judged that the maintenance of the information was relevant. Following this assumption, the Company informs that in 2014, in addition to measuring the adjustment to present value the balances of non-current trade accounts receivable, social obligations and other obligations, also started to measure the present value adjustment for balances of current trade accounts receivable and current and non-current trade accounts payable. This enhancement in accounting policy resulted from the efforts made to reduce the working capital and on capital invested, which resulted in the reduction of average collection period from customers and increased average payment of suppliers. The current quarterly financial information was consistently prepared based on the accounting policies and estimates calculation methodology adopted in the preparation of the annual financial statements for the year ended December 31, 2013 (note 3). There were no changes of any nature related to such policies and estimates calculation methodology. As allowed by CVM Deliberation No. 673/11, Management decided not to disclose again the details of the accounting policies adopted by the Company. Hence, the quarterly financial information should be read in conjunction with the annual financial statements for the year ended December 31, 2013, in order to allow the users of this financial information to further understand the Company’s capacity of profit and future cash flows generation as well as its financial conditions and liquidity. 63 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The exchange rates in Brazilian Reais effective at the balance sheet dates were as follows: Exchange rate at the balance sheet date 12.31.13 U.S. Dollar (US$) 2.2025 2.3426 Euro (€) 3.0150 3.2265 Pound Sterling (£) 3.7676 3.8728 Argentine Peso (AR$) 0.2708 0.3594 Average rates U.S. Dollar (US$) 2.2969 2.1576 Euro (€) 3.1484 2.8677 Pound Sterling (£) 3.8322 3.3779 Argentine Peso (AR$) 0.2943 0.3947 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Overview In the normal course of its business, the Company is exposed to credit, liquidity and market risks, which are actively managed in conformity to the Risk Policy and internal guidelines subject to such policy. The Risk Policy is under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors, with clear and defined roles and responsibilities, as follows: · The Board of Directors is responsible for approving the Risk Policy and defining the limits of tolerance of the different risks identified as acceptable for the Company on behalf of its shareholders; · The Financial Risk Management Committee is in charge of the execution of the Risk Policy, which comprises the supervision of the risk management process, planning and verification of the impacts of the decisions implemented, as well as the evaluation and approval of hedging strategies and monitoring the risk exposure levels to ensure compliance with Risk Policy; · The Board of Executive Officers is in charge of the evaluation of the Company’s exposure for each identified risk, according to the guidelines established by the Board of Directors; and 64 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · The Risk Management area has as a crucial role in monitoring, evaluating and reporting of the financial risks taken by the Company. The Risk Policy does not authorize the Company’s management to contract leveraged derivative transactions and determines that any individual hedge operations (notional amount) must not exceed 2.5% of the Company’s shareholders’ equity. The processes of monitoring, evaluation and approval of risk management were properly disclosed in the details in the financial statements for the year ended December 31, 2013 (note 4) and has not changed during the site month period ended June 30, 2014. a. Credit risk management The Company is subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts, as follows: · Credit risk associated with trade accounts receivable is actively managed by dedicated team, though specific systems. Furthermore, it should be noted the diversification of the customer portfolio and the concession of credit to customers with good financial and operational conditions. The Company does not usually require collateral for sales to customer, and has a contracted credit insurance policy for specific markets; and · Credit risk associated with financial investments and derivative contracts is mitigated by the Company’s policy of working with prime institutions. On June 30, 2014, the Company had financial investments over R$10,000 at the following financial institutions: Banco BNP, Banco Bradesco, Banco do Brasil, Banco do Nordeste, Banco HSBC, Banco Itaú, Banco Safra, Banco Santander, Banco Votorantim and Caixa Econômica Federal. The Company also held derivative contracts with the following financial institutions: Banco Bradesco, Banco do Brasil, Banco HSBC, Banco Itaú, Banco Safra, Banco Santander, Banco Votorantim, Barclays, Citibank, Deutsche Bank,ING Bank, JP Morgan, Merrill Lynch, Morgan Stanley and Rabobank. b. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may affect the Company’s cash flow. Thus, the Company utilizes the following metrics: · Cash Flow at Risk (“CFaR”), which aims to statistically estimates the cash flows for the next twelve months and the Company’s liquidity exposure. The Company determined that the minimum cash available should be equivalent mainly to the average monthly billing and EBITDA for the last twelve-month period; and 65 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · Value at Risk ("VaR") is used for derivative transactions that require payments of periodic adjustments. Currently, the Company holds only BM&F operations with daily adjustments and in order to monitor them, such methodology is utilized, which statistically measures potential maximum adjustments to be paid at intervals of 1 to 21-days. The Company maintains its leverage levels in order to avoid any impact to its ability to settle commitments and obligations. As a guideline, the majority of the debt should be in long term. On June 30, 2014, the long term debt portion represented 73.4% (73.5% as of December 31, 2013) of the total outstanding debt with an average term greater than 5.2 years. The table below summarizes the commitments and contractual obligations that may impact the Company’s liquidity: BR GAAP Parent company Book Cash flow Up to 6 After value contracted months 5 years Non derivative financial liabilities Loans and financing 4,227,395 4,718,856 1,688,338 1,138,030 319,485 472,576 487,930 612,497 BRF bonds 4,783,425 7,012,516 128,881 257,761 257,761 257,761 738,386 5,371,966 Trade accounts payable 3,809,878 3,809,878 3,809,878 - Capital lease 169,848 271,722 26,362 40,436 23,796 19,585 19,585 141,958 Operational lease - 566,247 68,352 101,250 90,544 70,275 61,798 174,028 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 68,453 21,066 (1,215) (2,335) (2,255) (2,501) 29,372 - Currency derivatives (NDF) 112 (1,880) (641) (1,239) - Currency derivatives (options) 1,809 - Financial instruments not designated as cash flow hedge Interest rate and exchange rate derivatives 3,051 2,679 1,727 952 - It does not include the capital leases contracted with financial institutions which are included in loans and financing line above. 66 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Book Cash flow Up to 6 After 5 value contracted months years Non derivative financial liabilities Loans and financing 4,629,131 5,148,363 1,857,737 1,158,844 328,956 478,877 711,452 612,497 BRF bonds 4,783,425 7,012,516 128,881 257,761 257,761 257,761 738,386 5,371,966 BFF bonds 483,046 694,199 17,536 35,073 35,073 35,073 35,073 536,371 Sadia bonds 354,302 424,458 12,096 24,192 24,192 363,978 - - Quickfood bonds 105,432 160,028 15,393 65,577 68,693 10,365 - - Trade accounts payable 4,081,181 4,081,181 4,081,181 - Capital lease 170,219 272,217 26,836 40,457 23,796 19,585 19,585 141,958 Operational lease - 569,292 68,352 102,243 91,537 71,268 61,864 174,028 Derivative financial liabilities Financial instruments designated as cash flow hedge Interest rate and exchange rate derivatives 105,215 131,147 5,221 23,381 23,177 23,073 55,752 543 Currency derivatives (NDF) 112 (1,880) (641) (1,239) - Currency derivatives (options) 1,809 - Financial instruments not designated as cash flow hedge Currency derivatives (NDF) 3,301 (11,870) (11,870) - Interest rate and exchange rate derivatives 3,051 2,679 1,727 952 - It does not include the capital leases contracted with financial institutions which are included in loans and financing line above. c. Interest rate risk management It is the risk the Company incurs in economic losses resulting from changes in interest rates, which could affect its assets and liabilities. The Company’s Risk Policy does not restrict exposure to different interest rates, neither establishes limits for fixed or floating rates. However, the Company continually monitors the market interest rates, in order to evaluate any need to enter into hedging transaction to protect from the exposure to fluctuation such rates and manage the mismatch between its financial investments and debts. In these transactions the Company enters into contracts that exchange floating rate for fixed rate or vice-versa. Such transactions were designated by the Company as cash flow hedge. The Company’s indebtedness is essentially tied to the London Interbank Offered rate ("LIBOR"), fixed coupon (“R$ and USD”), Long Term Interest Rate ("TJLP") and Monetary Unit of the Bank National Economic and Social Development ("UMBNDES") rates. In case of adverse changes in the market that result in LIBOR hikes, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. The same consideration is applicable to the TJLP and UMBNDES. With regards to the Company's marketable securities, they are remunerated based Interbank Deposit Certificate ("CDI") in the domestic market and fixed coupon (“USD”) in the foreign market. 67 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) d. Foreign exchange risk management It is the risk related to variations of foreign exchange rates that may cause the Company to incur unexpected losses, leading to a reduction of assets or an increase in liabilities. Assets and liabilities denominated in foreign currency are as follows: BR GAAP and IFRS Consolidated 12.31.13 Total exposure Cash and cash equivalents and marketable securities 2,651,927 Trade accounts receivable 1,593,473 Accounts receivable from subsidiaries 146,223 Future dollar agreements 480,233 Inventories 50,808 Exchange rate contracts (Swap) (20,158) Loans and financing (6,108,727) Bonds designated as cash flow hedge 702,780 Exports prepayment designated as cash flow hedge 702,780 Trade accounts payable (634,214) Other assets and liabilities, net 231,459 (203,416) Foreign exchange exposure (in US$) (86,833) Foreign exchange exposure impacting the income (in US$) 28,747 Foreign exchange exposure impacting the shareholders' equity (in US$) (115,580) Foreign exchange exposure (in US$) (86,833) The Company's net foreign exchange exposure as of June 30, 2014 corresponds to a asset amounting to US$26,050. Due to the impacts of the functional currency, net foreign exchange exposure is composed of: (i) an asset totaling US$36,500, which variations are recorded in statement of income and (ii) a liability totaling US$10,450, which variation are recognized in comprehensive income. On June 30, 2014, the net foreign exchange exposure is within the limit set by the Company's Risk Policy. e. Commodity price risk management In the normal course of its operations, the Company purchases commodities, mainly corn, soymeal and oil and live pork, which are some of the individual components of production cost. Corn, soymeal and oil prices are subject to volatility resulting from weather conditions, crop yield, transportation and storage costs, government’s agricultural policy, foreign exchange rates and the prices of these commodities on the international market, among others factors. The prices of pork acquired from third parties are subject to market conditions and are influenced by internal availability and levels of demand in the international market, among other aspects. 68 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Risk Policy establishes limits for hedging the corn and soymeal purchase flow, aiming to reduce the impact resulting from a price increase of these raw materials, and may utilize derivative instruments or inventory management for this purpose. Currently, the management of inventory levels is used as a hedging instrument. During the six month period ended June 30, 2014, the Company utilized derivative instruments to mitigate the exposure to live cattle price variation. The contracts are recorded at their fair value through the statement of income, as financial result. On June 30, 2014, the Company has not held any open position of such derivative instruments. f. Capital management The Company’s definition of the adequate capital structure is mainly associated with (i) cash strength as a tolerance factor to liquidity volatility, (ii) financial leverage and (iii) maximization of the opportunity cost of capital. The cash and liquidity strategy takes into consideration the historical scenarios of volatility of results as well as simulations of sectorial and systemic crises. In addition, is based on permitting the resilience in scenarios of restricted access to capital. Financial leverage aims the balance between the different sources of funding and their conditions of allocation in order to maximize the opportunity cost to BRF in its business expansion initiatives. Moreover, the objective of maintaining the investment grade disciplines the weighting of using own and third party capital. 69 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The Company monitors debt levels and net debt, which are shown below: BR GAAP and IFRS Consolidated 12.31.13 Current Non-current Total Total Foreign currency debt (6,108,727) Local currency debt (4,072,463) Other financial liabilities - (357,182) Gross debt (10,538,372) Marketable securities and cash and cash equivalents 3,643,285 Other financial assets - 11,572 Restricted cash - 99,212 Net debt (6,784,303) Derivative and non-derivative financial instruments designated as hedge accounting As permitted by CVM Deliberation Nº 604/09, the Company applies hedge accounting to its derivative instruments classified as cash flow hedge, in accordance with the Risk Policy. The cash flow hedge consists of hedging the exposure to variations of the cash flow which is attributable to a particular risk associated with a recognized asset or liability, or a highly probable transaction that could affect profit and loss. The Risk Policy has also the purpose of determining parameters of use of financial instruments, including derivatives, which are designed to protect the operating and financial assets and liabilities, which are exposed to the variations of foreign exchange rates, the fluctuation of the interest rates and changes to the commodity prices. The Risk Management area is responsible for ensuring compliance to the requirements established by the Company’s Risk Policy. The Company, within its hedge accounting strategy, utilizes the following financial instruments: · Non-deliverable forwards – NDF; · Interest rate and currency swap; · Options; · Deliverable forwards; · Export prepayments – PPEs; and · Senior unsecured notes – Bonds 70 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.2.1 Breakdown of the balances of derivative financial instruments The positions of outstanding derivative financial instruments are as follows: BR GAA P and IFRS Parent co mpany and C o nso lidated Reference Reference Hedge currency value Reference Instrument object (notional) (notional) Fair value (1) value (notional) Fair value (1) Financial instruments designated as cash flow hedge NDF - Dolar Currency USD 190,000 (21,349) NDF - Euro Currency EUR 106,800 (25,193) NDF - Pounds Sterling Currency GBP 33,000 (12,088) Currency swap - US$ Currency BRL 572,990 (203,924) Interest rate - US$ Interest USD 200,000 (33,187) Fixed exchange rate - US$ Currency USD 160,000 (10,429) Options (Collar) - US$ Currency USD 120,000 (287) T o tal in P arent co mpany (306,457) Interest rate - US$ Interest USD 200,000 (38,754) T o tal C o nso lidated (345,211) Financial instruments no t designated as cash flo w hedge Currency swap - US$ Currency BRL 13,992 (6,104) Interest rate - R$ Interest BRL 82 267,380 510 Interest rate - R$ Interest BRL 50,000 80 Options Live cattle BRL - - 6,650 (154) NDF Live cattle BRL - - 3,296 (484) Future - BM F Live cattle BRL - - 4,400 18 Future - BM F Currency USD 205,000 3,247 Total in Parent company (2,887) NDF - Euro Currency EUR 150,000 2,715 NDF - Libra Currency GBP 15,000 (227) Total Conso lidated (399) Total in Parent company (309,344) To tal Consolidated (345,610) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, obtained from the database of Bloomberg and BM&F. 71 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) a. Non-deliverable forwards – NDF The position of the outstanding non-deliverable forward – NDF by maturity, as well as the weighted average exchange rates and the fair value, are presented as follows: BR GAAP and IFRS Parent company and Consolidated R$ x US$ R$ x EUR R$ x GBP Maturities Notional (US$) Average rate Fair value Notional (EUR) Average rate Fair value Notional (GBP) Average rate Fair value Financial instruments designated as cash flow hedge July 2014 37,000 2.4194 7,720 12,000 3.3056 3,336 3,500 3.8370 186 August 2014 66,000 2.3665 8,254 15,000 3.2571 2,810 4,500 3.9561 564 September 2014 20,000 2.4858 4,495 13,500 3.2767 2,409 3,500 4.0097 520 October 2014 31,000 2.4824 6,218 11,000 3.3103 2,066 2,500 4.0946 499 November 2014 35,000 2.3428 1,590 7,000 3.4326 1,944 2,000 4.1388 419 December 2014 35,000 2.3683 1,842 8,000 3.3018 1,018 2,000 4.0666 220 January 2015 36,000 2.3897 2,010 7,000 3.2424 329 2,000 3.9925 24 February 2015 20,000 2.3768 578 3,000 3.2080 (29) 1,000 3.9985 (9) BR GAAP and IFRS Parent company and Consolidated EUR x USD GBP x USD Maturities Notional (EUR) Average rate Fair value Notional (GBP) Average rate Fair value Financial instruments not designated as cash flow hedge September 2014 150,000 1.3603 (2,901) 15,000 1.6987 (400) b. Interest rate and currency swap The position of interest rate and currency swap is presented as follows: BR GAAP Parent company Consolidated Maturity Assets Liabilities Instrument date (Hedged object) (Protected risk) Notional Fair value Notional Fair value Financial instruments designated as cash flow hedge Interest rate 01.22.18 LIBOR 6M + 2.82% p.a. 5.86% p.a. Interest rate 06.18.18 LIBOR 3M + 2.60% p.a. 5.47% p.a. Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.90% p.a. - - Interest rate 02.01.19 LIBOR 6M + 2.70% p.a. 5.88% p.a. - - Currency swap 05.22.18 R$ + 7.75% US$ + 1.60% Financial instruments not designated as cash flow hedge Interest rate 05.22.18 R$ (Fixed rate of 7.75% p.a.) 68.84% CDI Interest rate 10.21.14 R$ (Fixed rate of 8.10% p.a.) 78.30% CDI 82 82 Currency swap 03.16.15 R$ (Fixed rate of 8.41% p.a.) US$ - 0.20% 72 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) c. Deliverable forwards The position of fixed exchange rate designated as cash flow hedge is presented as follows: BR GAAP and IFRS Parent company and Consolidated R$ x US$ Maturities Notional US$ Average US$ Fair value July 2014 20,000 2.5067 5,789 August 2014 20,000 2.4793 4,671 September 2014 25,000 2.5052 5,984 October 2014 10,000 2.4559 1,719 November 2014 10,000 2.5845 2,764 d. Options The Company designates as a cash flow hedge only the variation in the intrinsic value of its options, recognizing the time value of the premium in the financial result. If the hedge is not effective and the option is not exercised due to devaluation of the Brazilian Real, the losses related to the options will be registered as financial expenses in the statement of income. The Company has designated transactions involving options denominated collar where there is a purchase of a put option ("PUT") and a sale of a call option ("CALL"). When the market price of any of the options is not available in an active market, the fair value is based on an option pricing model (Black-Scholes or Binomial). BR GAAP and IFRS Parent company and Consolidated R$ x US$ Type Maturities Notional (US$) Average US$ Fair value Put (Purchase) From 07.2014 to 11.2014 Call (Sale) From 07.2014 to 11.2014 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 4.2.2 Breakdown of the balances of non-derivative financial instruments The position of non-derivative financial instruments is presented as follows: BR GAAP and IFRS Parent company and Consolidated 12.31.13 Reference currency Value Fair value Value Fair value Instrument Hedge object (notional) (notional) (notional) (1) Financial instruments designated as cash flow hedge Export prepayment - PPE Exchange USD 300,000 702,780 Bonds Exchange USD 300,000 702,780 600,000 1,405,560 Notional converted by the exchange rate in effect at period-end. a. Export prepayments – PPEs The position of PPEs is presented as follows: BR GAAP and IFRS Parent company and Consolidated Type of risk Notional Hedge Instrument hedged Maturities (US$) Average rate Fair value Export prepayment - PPE US$ (E.R.) 02.2017 to 02.2019 b. Senior unsecured notes – Bonds The position of bonds designated as cash flow hedge is presented as follows: BR GAAP and IFRS Parent company and Consolidated Type of risk Notional Hedge Instrument hedged Maturities (US$) Average rate Fair value BRF SA BRFSBZ5 US$ (E.R.) BRF SA BRFSBZ3 US$ (E.R.) 74 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Gains and losses of derivative and non-derivative financial instruments The unrealized gains and losses of derivative and non-derivative financial instruments designated as cash flow hedge are recorded as a component of other comprehensive income, is presented as follows: Shareholders' Equity BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Financial instruments designated as cash flow hedge Foreign exchange risks (172,402) (172,402) Interest risks (30,525) (64,911) (202,927) (237,313) Financial instruments not designated as cash flow hedge Foreign exchange risks (262,680) (262,680) Gross losses (465,607) (499,993) Deferred taxes on losses 158,306 158,306 OCI recognized by subsidiaries (34,386) - - Losses, net of taxes (341,687) (341,687) Rolforward of other comprehensive income during the period Unrealized gains (losses) on cash flow hedge during the period (277,268) (260,066) Income taxes 94,271 94,271 OCI recognized by subsidiaries 17,202 - - Net gains (losses) recognized in other comprehensive income during the period (165,795) (165,795) On June 30, 2014, the realized transaction with derivative and non-derivative financial instruments designated as cash flow hedge resulted in a loss of R$66,048 (gain of R$6,839 as of June 30, 2013), composed by a net loss amounting to R$63,752 (gain of R$7,142 as of June 30, 2013) recorded as gross revenues and a net loss of R$2,296 (loss of R$302 as of June 30, 2013) recorded in the financial result gain or losses on derivative transactions. 75 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Breakdown of financial instruments by category – except derivatives BR GAAP Parent company Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - Restricted cash - Trade accounts receivable - Other credits - Other receivables - Fair value Marketable securities - - - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease payable - BR GAAP Parent company 12.31.13 Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - - - 56,002 - 56,002 Restricted cash - - - 99,212 - 99,212 Trade accounts receivable 3,993,114 - 3,993,114 Other credits 389,812 - 389,812 Other receivables 284,707 - 284,707 Fair value Marketable securities - 623 178,097 - - 178,720 Liabilities Amortized cost Trade accounts payable - (3,378,029) (3,378,029) Loans and financing Local currency - (4,072,463) (4,072,463) Foreign currency - (3,602,838) (3,602,838) Capital lease payable - (187,856) (187,856) 4,667,633 623 178,097 155,214 (11,241,186) (6,239,619) 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - Restricted cash - Trade accounts receivable - Other credits - Other receivables - Fair value Marketable securities - - - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease payable - BR GAAP and IFRS Consolidated 12.31.13 Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - - - 56,002 - 56,002 Restricted cash - - - 99,212 - 99,212 Trade accounts receivable 3,346,166 - 3,346,166 Other credits 502,682 - 502,682 Other receivables 284,707 - 284,707 Fair value Marketable securities - 280,373 179,195 - - 459,568 Liabilities Amortized cost Trade accounts payable - (3,674,705) (3,674,705) Loans and financing Local currency - (4,072,463) (4,072,463) Foreign currency - (6,108,727) (6,108,727) Capital lease payable - (188,839) (188,839) 4,133,555 280,373 179,195 155,214 (14,044,734) (9,296,397) Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the appropriate accounting pronouncements, which refers to concepts of valuation and disclosure requirements. Particularly related to the disclosure, the Company applies the hierarchy requirements set out in CVM Deliberation Nº 699/12 , which involves the following aspects: 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) · The fair value is the price that an asset could be exchanged and a liability could be settled, between knowledgeable willing parties in an arm’s length transaction; and · Hierarchy on 3 levels for measurement of the fair value, according to observable inputs for the valuation of an asset or liability on the date of its measurement. The valuation established on 3 levels of hierarchy for measurement of the fair value is based on observable and non-observable inputs. Observable inputs reflect market data obtained from independent sources, while non-observable inputs reflect the Company’s valuation technics. These two types of inputs create the hierarchy of fair value set forth below: · Level 1 – Prices observed(unadjusted) for identical instruments in active markets; · Level 2 – Prices observed in active markets for similar instruments, prices observed for identical or similar instruments in non-active markets and evaluation models for which inputs are observable; and · Level 3 – Instruments whose significant inputs are non-observable. The table below presents the overall classification of financial assets and liabilities according to the valuation hierarchy. BR GAAP Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Stocks - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - - - Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company 12.31.13 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Stocks 623 - - 623 Held for trading Bank deposit certificates - 113,253 - 113,253 Financial treasury bills 64,844 - - 64,844 Other financial assets Financial instruments derivatives designed as cash flow hedge - 5,592 - 5,592 Financial instruments derivatives not designated as cash flow hedge - 3,265 - 3,265 65,467 122,110 - 187,577 Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - (311,459) - (311,459) Financial instruments derivatives not designated as cash flow hedge - (6,742) - (6,742) - (318,201) - (318,201) BR GAAP and IFRS Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes - - Brazilian foreign debt securities - - Stocks - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - - - Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - - Financial instruments derivatives not designated as cash flow hedge - 79 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.13 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 173,969 - - 173,969 Brazilian foreign debt securities 105,322 - - 105,322 Exclusive investment funds 459 - - 459 Stocks 623 - - 623 Held for trading Bank deposit certificates - 114,351 - 114,351 Financial treasury bills 64,844 - - 64,844 Other financial assets Financial instruments derivatives designed as cash flow hedge - 5,592 - 5,592 Financial instruments derivatives not designated as cash flow hedge - 5,980 - 5,980 345,217 125,923 - 471,140 Liabilities Financial liabilities Other financial liabilities Financial instruments derivatives designed as cash flow hedge - (350,213) - (350,213) Financial instruments derivatives not designated as cash flow hedge - (6,969) - (6,969) - (357,182) - (357,182) The following is a description of the valuation methodologies utilized by the Company for financial instruments measured at fair value: · Investments in Brazilian foreign debt securities, Financial Treasury Notes (“LFT”), financial investment funds and stocks are classified at Level 1 of the fair value hierarchy, as the market prices are available in an active market; · Investments in Bank Deposit Certificates (“CDB”) are classified at Level 2, since the determination of fair value is based on the price quotation of similar financial instruments in non-active markets; and · Derivative financial instruments are valued through existing pricing models widely accepted by financial market and described in appendix III of the Risk Policy. Readily observable market inputs are used, such as interest rate forecasts, volatility factors and foreign currency rates. These instruments are classified at Level 2 in the valuation hierarchy, including interest rates swap and foreign currency derivatives. 80 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Comparison between book value and fair value of financial instruments Except for the items presented below, the book value of all other financial instruments approximate fair value. BR GAAP and IFRS Parent company and Consolidated 12.31.13 Book Fair Book Fair Maturity value value value value BRF bonds BRF SA BRFSBZ5 2022 (1,757,590) (1,754,392) BRF SA BRFSBZ4 2024 - - BRF SA BRFSBZ3 2023 (1,076,223) (915,169) BRF SA BRFSBZ7 2018 (500,323) (416,898) Parent company (3,334,136) (3,086,459) BFF bonds Sadia Overseas BRFSBZ7 2020 (1,501,982) (1,654,926) Sadia bonds Sadia Overseas BRFSBZ6 2017 (520,609) (574,900) Quickfood bonds Quickfood 2016 (54,586) (54,586) Consolidated (5,411,313) (5,370,871) Table of sensitivity analysis The Company has financing, loans and receivables denominated in foreign currency and in order to mitigate the risks resulting from exchange rate exposure, it contracts derivative financial instruments. The Company understands that the current interest rate fluctuations do not affect significantly its financial results, since it opted to fix the exchange rate of a considerable portion of its floating interest rates debts by using derivative transactions (interest rates swaps). The Company designates such derivatives as cash flow hedge and, therefore, their effectiveness is monitored through prospective and retrospective tests. In the table presented below, 5 scenarios are considered for the next twelve-month period, considering the percentage variations of the quote of the parity between the Brazilian Reais and U.S. Dollar, Brazilian Reais and Euro and Brazilian Reais and Pounds Sterling, whereas the most likely scenario is that one adopted by the Company. The total of export sales analyzed corresponds to the total of derivative financial instruments increased by the amortization flow of PPEs designated as cash flow hedge. 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Parity - Brazilian Reais x U.S. Dollar Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 79,673 160,064 280,651 (121,305) (322,283) Options - currencies Devaluation of R$ 9,432 56,807 127,871 85,879 204,318 Export prepayments Devaluation of R$ (126,870) (60,795) 38,318 (292,058) (457,245) Bonds Devaluation of R$ (51,750) 14,325 113,438 (216,938) (382,125) Swaps Devaluation of R$ (21,525) 5,628 46,356 (89,406) (157,287) Exports Appreciation of R$ (89,105) (216,872) (408,522) 35,426 117,965 Net effect Statement of income - Shareholders' equity Parity - Brazilian Reais x Euro Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 21,287 44,352 78,949 (36,374) (94,036) Exports Appreciation of R$ (21,287) (44,352) (78,949) 36,374 94,036 Net effect - Statement of income - Shareholders' equity - Parity - Brazilian Reais x Pound Sterling Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF and Deliverable forward (cash flow hedge) Devaluation of R$ 4,777 12,689 24,557 (15,003) (34,783) Exports Appreciation of R$ (4,777) (12,689) (24,557) 15,003 34,783 Net effect - Statement of income - Shareholders' equity - 82 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 5. SEGMENT INFORMATION The operating segments are reported consistently with the management reports provided to the Board of Directors and Directors for assessing the performance of each segment and allocating resources. The segment information is prepared ​​considering the following 4 reportable segments: domestic market, foreign market, dairy products and food service. The reportable segments identified primarily observe division by sales channel and the criteria was detailed in note 5 of the financial statements for the year ended December 31, 2013. The net sales for each reportable operating segment are presented below: BR GAAP and IFRS Consolidated Net sales 06.30.13 Domestic market Poultry 721,474 Pork and beef 462,423 Processed products 3,164,226 Other processed products 1,358,664 Other sales 491,026 6,197,813 Foreign market Poultry 4,242,887 Pork and beef 865,617 Processed products 1,165,175 Other processed products 129,832 Other sales 55,374 6,458,885 Dairy products Milk 622,074 Dairy products and other beverages 730,371 1,352,445 Food service Poultry 178,622 Pork and beef 109,904 Processed products 369,508 Other processed products 67,166 Other sales - 725,200 14,734,343 83 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The operating income for each reportable operating segment is presented below: BR GAAP and IFRS Consolidated 06.30.13 Operating income Domestic market 642,251 Foreign market 250,345 Dairy products 53,447 Food service 87,529 1,033,572 No customer was individually or in aggregate responsible for more than 5% of net sales for the six month period ended June 30, 2014 and 2013. Net export sales were originated in the segments of the foreign market, dairy products and food service, as set for below: BR GAAP and IFRS Consolidated 06.30.13 Net export sales per market Foreign market 6,458,885 Dairy products 430 Food service 104,614 6,563,929 Net export sales by region are presented below: BR GAAP and IFRS Consolidated 06.30.13 Net export sales per region Middle East / Africa 2,766,306 Europe / Eurasia 1,388,436 Far East 1,313,956 Americas 1,095,231 6,563,929 84 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The goodwill and intangible assets with indefinite useful life (trademarks) arising from business combination were allocated to the reportable operating segments, taking into account the nature of the products manufactured in each segment (cash-generating unit), as presented below: BR GAAP and IFRS Consolidated Goodwill Trademarks Total 12.31.13 12.31.13 12.31.13 Domestic market 1,069,958 982,478 2,052,436 Foreign market 1,278,855 319,827 1,598,682 Dairy products 671,398 - - 671,398 Food service 81,539 - - 81,539 3,101,750 1,302,305 4,404,055 Information referring to the total assets by reportable segments is not being disclosed, as it is not included in the set of information made available to the Company’s Management, which take investment decisions and determine allocation of assets on a consolidated basis. 85 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 6. CASH AND CASH EQUIVALENTS BR GAAP BR GAAP and IFRS Average rate Parent company Consolidated (p.a.) 12.31.13 12.31.13 Cash and bank accounts U.S. Dollar - 18,472 582,898 Brazilian Reais - 211,874 211,929 Euro - 97,118 190,525 Other currencies - 428 42,299 327,892 1,027,651 Cash equivalents In Brazilian Reais Investment funds 8.79% 13,650 13,650 Bank deposit certificates 10.92% 462,365 529,959 476,015 543,609 In U.S. Dollar Term deposit 0.44% - 1,277,506 Overnight 0.17% 52,851 212,137 In Euro Term deposit 0.43% 48,418 66,690 Other currencies Term deposit 0.19% - - 122 101,269 1,556,455 905,176 3,127,715 Matures with various dates through December 23,2014. 86 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 7. MARKETABLE SECURITIES Average BR GAAP BR GAAP and IFRS interest rate Parent company Consolidated WATM Currency (p.a.) 12.31.13 12.31.13 Available for sale Credit linked note 5.97 US$ 3.77% - - 173,969 Brazilian foreign debt securities 1.89 US$ 2.71% - - 105,322 Stocks - R$ - 623 623 Exclusive investment funds - ARS - 459 623 280,373 Held for trading Bank deposit certificates ("CDB") 4.50 R$ 10.73% 113,253 114,351 Financial treasury bills 1.25 R$ 10.90% 64,844 64,844 178,097 179,195 Held to maturity Financial treasury bills 3.24 R$ 10.90% 56,002 56,002 56,002 56,002 234,722 515,570 Current 178,720 459,568 Non-current 56,002 56,002 Weighted average maturity in years. There were no changes in the characteristics of marketable securities disclosed above as compared to the information disclosed in the financial statements for the year ended December 31, 2013 (note 7). The unrealized gain by the change in fair value of the available for sale securities, recorded in other comprehensive income, corresponds to the accumulated amount of R$3,381 net of income tax of R$382 (loss of R$5,406 net of income tax of R$266 as of December 31, 2013). Additionally, on June 30, 2014, of the total of marketable securities, R$14,654 (R$82,758 as of December 31, 2013) were pledged as collateral for operations with future contracts denominated in U.S. Dollars and live cattle, traded on the Futures and Commodities Exchange (“BM&F”). On June 30, 2014, the maturities of the non-current marketable securities are as follows: BR GAAP and IFRS Maturities Parent company and Consolidated 2017 58,811 The Company conducted an analysis of sensitivity to foreign exchange rate as presented in note 4.7. 87 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 8. TRADE ACCOUNTS RECEIVABLE, NET AND OTHER RECEIVABLES BR GAAP BR GAAP and IFRS Parent Company Consolidated 12.31.13 12.31.13 Domestic third parties 1,712,518 1,712,900 Domestic related parties 1,059 1,059 Foreign third parties 316,750 1,593,473 Foreign related parties 2,062,672 146,223 4,092,999 3,453,655 ( - ) Adjustment to present value (11) (11) ( - ) Allowance for doubtful accounts (99,874) (107,478) 3,993,114 3,346,166 Current 3,985,424 3,338,355 Non-current 7,690 7,811 Other receivables Credit notes 403,934 520,216 ( - ) Adjustment to present value (175) (3,587) ( - ) Allowance for doubtful accounts (13,947) (13,947) 389,812 502,682 Current 83,743 149,007 Non-current 306,069 353,675 Weighted average maturity of 2.99 year. Credit notes are comprised mainly by receivables from the (i) Ana Rech city (RS) assets to JBS, of R$173,406, (ii) assets of Vila Anastácio, former headquarters of Sadia, of R$ 76,752 and in (iii) facility of Carambeí (PR) to Seara, of R$ 166,841 various other assets and farms, R$ 189,916. The trade accounts receivable from related parties are disclosed in note 29 and refers to transactions with the associates UP! and Nutrifont in the domestic The rollforward of allowance for doubtful accounts is presented below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Beginning balance 106,417 123,018 Additions 61,051 93,739 Business combination - - - Reversals (28,904) (67,195) Write-offs (38,639) (39,669) Exchange rate variation (51) (2,415) Ending balance 99,874 107,478 88 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The aging of trade accounts receivable is as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Current 3,913,969 3,143,565 Overdue 01 to 60 days 50,559 169,744 61 to 90 days 33,172 35,996 91 to 120 days 3,357 4,105 121 to 180 days 6,903 8,716 181 to 360 days 3,430 4,705 More than 361 days 81,609 86,824 ( - ) Adjustment to present value (11) (11) ( - ) Allowance for doubtful accounts (99,874) (107,478) 3,993,114 3,346,166 9. INVENTORIES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Finished goods 1,515,920 1,951,167 Goods for resale 26,038 26,038 Work in process 175,711 186,883 Raw materials 315,984 361,940 Packaging materials 80,905 100,150 Secondary materials 204,282 223,901 Spare parts 119,966 137,510 Goods in transit - 27 104,896 Imports in transit 59,506 63,847 Advances to suppliers 11,158 11,158 (-) Provision for adjustment to realizable value (30,663) (31,590) (-) Provision for deterioration (10,795) (19,064) (-) Provision for obsolescense (5,221) (5,221) (-) Adjustment to present value - - 2,462,818 3,111,615 The write-offs of products sold from inventories to cost of sales during the six month period ended June 30, 2014 totaled R$10,328,919 in the parent company and R$11,093,183 in the consolidated (R$10,581,016 in the parent company and R$11,160,384 in the consolidated as of June 30, 2013). Such amounts include the additions and reversals of inventory provisions presented in the table below: 89 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP Parent company Additions Reversals Write-offs Provision for adjustment to realizable value (30,663) (12,650) 32,278 - Provision for deterioration (10,795) (23,338) - 8,397 Provision for obsolescence (5,221) (331) - 1,641 (46,679) (36,319) 32,278 10,038 BR GAAP and IFRS Consolidated Additions Reversals Write-offs Exchange rate variation Provision for adjustment to realizable value (31,590) (12,486) 52,213 - (19,382) Provision for deterioration (19,064) (23,344) - 14,215 (2,906) Provision for obsolescence (5,221) (391) - 889 407 (55,875) (36,221) 52,213 15,104 (21,881) Management expects inventories to be recovered in a period of less than 12 months. On June 30, 2014, inventory items of R$40,000 (R$50,000 as of December 31, 2013) were pledged as collateral for rural credit operations. BIOLOGICAL ASSETS The biological assets of the Company are substantially represented by living animals which are segregated by the categories: poultry, pork and cattle. In addition, these categories are separated into consumable and for production. In the Management’s opinion, the fair value of the biological assets is substantially represented by their cost, mainly due to the short life cycle of the animals and to the fact that a significant portion of the profitability of the Company’s products derives from the manufacturing process and not from obtaining in-natura meat (raw materials at slaughtering point). This opinion is supported by a fair value appraisal report prepared in 2013 by an independent appraiser, which shows a non-significant difference between the fair value and the cost of biological assets. Therefore, they were measured at weighted average cost. During the three month period ended June 30, 2014, Management did not identify any event that could impact the business model or the assumptions utilized in the analysis performed in 2013. 90 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The balance of live animals and forests segregated in current and non-current assets are presented below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Live animals 1,198,361 1,205,851 Total current 1,198,361 1,205,851 Live animals 446,106 446,106 Forests 122,872 122,872 Total non-current 568,978 568,978 1,767,339 1,774,829 The quantities and balances per category of biological assets are presented below: BR GAAP Parent company 12.31.13 Quantity Quantity (thousand of heads) Value (thousand of heads) Value Consumable biological assets Immature poultry 180,316 524,189 Immature pork 3,332 586,463 Immature cattle 18 73 87,709 Total current 183,721 1,198,361 Production biological assets Immature poultry 6,526 87,391 Mature poultry 11,606 156,863 Immature pork 160 38,699 Mature pork 377 163,005 Immature cattle - - 60 Mature cattle - - 88 Total non-current 18,669 446,106 202,390 1,644,467 91 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP and IFRS Consolidated 12.31.13 Quantity Quantity (thousand of heads) Value (thousand of heads) Value Consumable biological assets Immature poultry 187,946 531,679 Immature pork 3,332 586,463 Immature cattle 18 73 87,709 Total current 191,351 1,205,851 Production biological assets Immature poultry 6,526 87,391 Mature poultry 11,606 156,863 Immature pork 160 38,699 Mature pork 377 163,005 Immature cattle - - 60 Mature cattle - - 88 Total non-current 18,669 446,106 210,020 1,651,957 The rollforward of live animals for the year is presented below: BR GAAP Parent company Current Non-current Poultry Pork Cattle Total Poultry Pork Cattle Total Balance as of 12.31.13 524,189 586,463 87,709 1,198,361 244,254 201,704 148 446,106 Acquisition 66,326 534,000 29,144 629,470 12,101 57,504 - 69,605 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 536,924 43,227 207 580,358 166,423 15,218 119 181,760 Depreciation - (153,071) (32,652) (3) (185,726) Transfer between current and non-current 25,897 34,500 - 60,397 (25,897) (34,500) - (60,397) Reduction due to slaugghtering (618,961) (569,676) (94,610) (1,283,247) - Balance as of 06.30.14 BR GAAP and IFRS Consolidated Current Non-current Poultry Pork Cattle Total Poultry Pork Cattle Total Balance as of 12.31.13 531,679 586,463 87,709 1,205,851 244,254 201,704 148 446,106 Acquisition 66,326 534,000 29,144 629,470 12,101 57,504 - 69,605 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 582,257 43,227 207 625,691 166,832 15,218 119 182,169 Depreciation / exhausted - (153,127) (32,652) (3) (185,782) Transfer between current and non-current 25,897 34,500 - 60,397 (25,897) (34,500) - (60,397) Reduction due to slaugghtering (661,370) (569,676) (94,610) (1,325,656) - Exchange rate variation (1,939) - - (1,939) (17) - - (17) Balance as of 06.30.14 The breeding animal costs are depreciated using the straight-line method for a period from 15 to 30 months. 92 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) RECOVERABLE TAXES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 State ICMS ("VAT") 977,506 1,017,279 PIS and COFINS ("Federal Taxes to Social Fund Programs") 507,782 507,866 Withholding income and social contribution tax 588,420 623,573 IPI ("Federal VAT") 60,295 60,295 Other 84,373 119,262 (-) Allowance for losses (216,673) (224,528) 2,001,703 2,103,747 Current 1,211,084 1,302,939 Non-current 790,619 800,808 The rollforward of the allowance for losses is presented below: BR GAAP Parent company Additions Write-offs State ICMS ("VAT") (175,685) (6,877) 8,841 Withholding income and social contribution tax (8,550) (435) - PIS and COFINS ("Federal Taxes to Social Fund Programs") (17,698) (13,780) - IPI ("Federal VAT") (14,740) - - Allowance for losses other - (1,380) - BR GAAP and IFRS Consolidated Additions Reversals Exchange rate variation State ICMS ("VAT") (175,686) (6,877) 8,842 - Withholding income and social contribution tax (8,550) (526) - - PIS and COFINS ("Federal Taxes to Social Fund Programs") (17,698) (13,780) - - IPI ("Federal VAT") (14,740) - - - Other (7,854) (1,380) 32 1,937 93 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) ASSETS HELD FOR SALE BR GAAP Parent company Transfers from Transfers to property, plant and property, plant and equipment equipment Disposals Lands 56,058 19,597 - (1,201) Buildings and improvements 1,626 7,665 - (671) Machinery and equipment 3,338 631 (534) (2,044) Facilities - 193 - - Furniture - 82 (3) - 79 Vehicles and aircraft 82 107 - (55) Forests 85,820 - - - BR GAAP and IFRS Consolidated Transfers from Transfers to property, plant property, plant Exchange rate and equipment and equipment Disposals variation Lands 56,058 19,597 - (1,201) - Buildings and improvements 1,626 7,665 - (671) - Machinery and equipment 3,339 631 (534) (2,044) - Facilities - 193 - - - Furniture 6 82 (3) - - 85 Vehicles and aircraft 2,099 107 - (2,102) 29 Forests 85,820 - 29 The result on disposal of assets classified as assets held for sale are recorded under other income (expenses), net (note 33). 94 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) INCOME AND SOCIAL CONTRIBUTION TAXES Deferred income and social contribution taxes BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Assets Tax loss carryforwards (corporate income tax) 688,177 732,149 Negative calculation basis (social contribution tax) 277,826 278,494 Temporary differences Provisions for tax, civil and labor risks 146,696 150,534 Suspended collection taxes 70,239 70,239 Allowance for doubtful accounts 14,958 16,136 Provision for property, plant and equipment losses 6,454 6,454 Provision for tax credits realization 70,762 70,762 Provision for other obligations 53,716 55,730 Employees' profit sharing 51,607 51,607 Provision for inventories 15,871 15,871 Employees' benefits plan 99,029 99,029 Business combination - Sadia 695,646 695,646 Unrealized losses on derivatives financial instruments - 83,606 - 83,606 Provision for losses - other debtors 3,969 3,969 Unrealized losses on fair value measurement 20,917 20,917 Estimated annual effective tax rate - CPC 21 - - Other temporary differences 48,750 54,732 2,348,223 2,405,875 Liabilities Temporary differences Business combination - Sadia and Quickfood (763,121) (894,121) Difference between tax basis and accounting basis of goodwill amortization (335,858) (335,858) Difference between tax basis and accounting basis on leases (26,755) (26,755) Difference between tax depreciation rate and accounting depreciation rate (useful life) (468,378) (468,378) Other temporary differences (8,236) (15,086) (1,602,348) (1,740,198) Total net deferred tax assets 745,875 665,677 Business combination - Dánica and Avex (deferred tax liability) - - (20,566) Total deferred tax 745,875 645,111 The deferred tax asset on the business combination with Sadia was recognized on the difference of amortization between of goodwill tax basis and goodwill accounting basis. Deferred tax liabilities on the business combination with Sadia and Quickfood is substantially represented by the goodwill allocation in property, plant and equipment, trademarks and contingent liabilities. Parte inferior do formulário Certain subsidiaries of the Company have tax loss carryforwards and negative basis of social contribution of R$18,414 and R$18,234, respectively, (R$18,493 and R$18,312 as of December 31, 2013), for which no deferred tax asset was recorded. If there was an expectation that such tax credits would be realized the amount recognized in the balance sheet would be R$6,245 (R$6,271 as of December 31, 2013). On November 11, 2013, it was published a Provisional Measure No. 627 which revokes the Transition Tax Regime (“RTT”) and introduce other measures, among them: (i) amendments in Decree-Law No. 1,598/77 which deals with the corporate income tax as well amending the relevant legislation to social contribution on net income; (ii) includes specific treatment on the potential taxation on profits or dividends; (iii) includes provisions concerning the calculation of interest on shareholders’ equity; (iv) includes provisions concerning on investments measured at equity method and (v) changes to taxation on profits earned abroad. 95 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) The provisions of the Provisional Measure are in force from 2015 onwards. The early adoption for 2014 may eliminate potential tax effects, especially related to payment of dividends and interest on shareholders’ equity. The Company prepared an analyze of the Provisional Measure and concluded that its early adoption or not, would result in non-material adjustments in the Company’s financial statements. However, changes to the taxation of profits earned abroad may result in an increased tax burden of BRF. The Management awaits the regulation of the text by the Brazilian Internal Revenue Service so can be able to decide on its early adoption within the deadlines established. Estimated time of realization Deferred tax arising from temporary differences will be realized as they are settled our realized. The period of the settlement or realization of such differences would not be properly estimated and is tied to several factors that are not under control of the Management. When assessing the likelihood of the realization of deferred tax assets on income tax loss carryforward and negative calculation bases of social contribution tax, Management considers the Company’s budget, strategic plan and projected taxable income. Based on this estimate, Management believes that it is more likely than not that the deferred tax will be realized, as presented below. BR GAAP BR GAAP and IFRS Parent company Consolidated 2014 2015 2016 2017 2018 2019-2021 2022-2023 The rollforward of deferred tax is presented: 96 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Beginning balance 819,236 690,388 Deferred income tax recorded in the statement of income (140,403) (116,026) Deferred income tax recorded in other comprehensive income 60,848 60,718 Business combination - Quickfood - - - 9,356 Other - 6,194 675 Ending balance 745,875 645,111 Income and social contribution taxes reconciliation BR GAAP BR GAAP and IFRS Parent company Consolidated 06.30.13 06.30.13 Income before taxes 680,634 672,831 Nominal tax rate 34% 34% 34% 34% Tax expense at nominal rate (231,416) (228,763) Reconciling itens: Income from associates and joint ventures (52,411) 3,264 Exchange rate variation on foreign investments 54,198 57,990 Difference of tax rates on results of foreign subsidiaries - - (82,686) Interest on shareholders' equity 122,060 122,060 Penalties (3,265) (3,265) Investment grant 20,190 20,190 Estimated annual effective tax rate (13,132) (13,132) Other permanent differences (9,886) 16,689 (113,662) (107,653) Current income tax - (1,927) Deferred income tax (113,662) (105,726) The taxable income, current and deferred income tax from foreign subsidiaries is presented below: BR GAAP and IFRS Consolidated 06.30.13 Taxable income (loss) from foreign subsidiaries (278,973) Current income tax credit (expense) from foreign subsidiaries (743) Deferred income tax from foreign subsidiaries 10,864 The company has determined that the earnings recorded by the holdings of its wholly-owned subsidiaries located abroad will not be redistributed. Such resources will be used for investments in the subsidiaries, and thus no deferred income tax was recognized. The total of undistributed earnings corresponds to R$1,295,526 as of June 30, 2014 (R$1,158,814 as of December 31, 2013). Brazilian income taxes are subject to review for a 5-year period, during which the tax authorities might audit and assess the Company for additional taxes and penalties. Subsidiaries located abroad are taxed in their respective jurisdictions, according to local regulations. 97 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) JUDICIAL DEPOSITS The rollforward of the judicial deposits is presented below: BR GAAP Parent company Price index Additions Reversals Write-offs update Tax 292,456 21,813 (1,637) (135) 11,390 323,887 Labor 155,938 54,186 (6,209) (12,983) 6,973 197,905 Civil, commercial and other 24,223 4,926 (87) (1,615) 2,019 29,466 BR GAAP and IFRS Consolidated Price index Exchange Additions Reversals Write-offs update rate variation Tax 292,633 24,627 (1,638) (2,936) 11,414 (13) Labor 155,979 57,324 (6,209) (14,470) 6,974 (192) Civil, commercial and other 30,064 5,131 (4,803) (1,615) 2,019 (869) RESTRICTED CASH Average interest rate (p.a.) BR GAAP BR GAAP and IFRS Parent company Consolidated Maturity Currency 12.31.13 12.31.13 National treasury certificates 2020 R$ 18.25% 99,212 99,212 99,212 99,212 The national treasury certificates are pledged as collateral for the loan obtained through the Special Program Asset Restructuring (“PESA”), see note 19. 98 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Investments breakdown BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.13 12.31.13 Investment in associates and joint ventures 2,756,464 105,874 Goodwill Quickfood 447,429 - - Advance for future capital increase 100 - - Other investments 873 2,116 3,204,866 107,990 99 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2014 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Summary financial information of direct subsidiaries Avipal Centro Oeste S.A. Avipal Construtora S.A. BRF GmbH Establec. Levino Zaccardi Perdigão Trading S.A. PSA Labor.
